19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 1 of
                                        79



  THE PROPOSED DISCLOSURE STATEMENT HAS NOT BEEN APPROVED UNDER
  SECTION 1125(b) OF THE BANKRUPTCY CODE BY THE BANKRUPTCY COURT AS
  CONTAINING ADEQUATE INFORMATION FOR USE IN CONNECTION WITH THE
  SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THE PLAN OF
  REORGANIZATION DESCRIBED HEREIN. ACCORDINGLY, THE FILING AND
  DISSEMINATION OF THIS PROPOSED DISCLOSURE STATEMENT ARE NOT
  INTENDED AND SHOULD NOT IN ANY WAY BE CONSIDERED AS A
  SOLICITATION OF VOTES ON THE PLAN, NOR SHOULD THE INFORMATION
  CONTAINED HEREIN BE RELIED UPON FOR ANY PURPOSE BEFORE A
  CONDITIONAL DETERMINATION BY THE BANKRUPTCY COURT THAT THE
  PROPOSED DISCLOSURE STATEMENT CONTAINS ADEQUATE INFORMATION.
  ______________________________________________________________________________

                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION
  In re:                                     §       Chapter 11
                                             §
  WC 56 EAST AVENUE, LLC                     §       Case No. 19-11649-tmd
                                             §
           Debtor                            §

                   DEBTOR’S AMENDED DISCLOSURE STATEMENT FOR
                 DEBTOR’S SECOND AMENDED PLAN OF REORGANIZATION

  DATED: December 29, 2020.

                                           WALLER LANSDEN DORTCH & DAVIS, LLP
                                           Morris D. Weiss
                                           Texas Bar No. 21110850
                                           Mark C. Taylor
                                           Texas Bar No. 19713225
                                           Evan J. Atkinson
                                           Texas Bar No. 24091844
                                           100 Congress Ave., Suite 1800
                                           Austin, Texas 78701
                                           Telephone: (512) 685-6400
                                           Facsimile: (512) 685-6417
                                           morris.weiss@wallerlaw.com
                                           mark.taylor@wallerlaw.com
                                           evan.atkinson@wallerlaw.com

                                           ATTORNEYS FOR DEBTOR




  037546-94063/4823-2284-3861.1
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 2 of
                                        79



                                                    TABLE OF CONTENTS

  ARTICLE I. INTRODUCTION .................................................................................................. 5
    1.1 Filing of the Debtor’s Chapter 11 Case .......................................................................... 6
    1.2 Purpose of Disclosure Statement .................................................................................... 6
    1.3 Plan Balloting and Confirmation Procedures ................................................................. 8

  ARTICLE II. DEBTOR’S BACKGROUND AND FINANCIAL PICTURE ......................... 9
    2.1 History of Debtor and Causes of Bankruptcy Filing ...................................................... 9

  ARTICLE III. PROCEEDINGS IN THE CHAPTER 11 CASE ........................................... 11
    3.1 Commencement and Administration of the Case ......................................................... 11

  ARTICLE IV. SELECTED FINANCIAL INFORMATION, PROJECTIONS AND
  VALUATION ANALYSIS ......................................................................................................... 18
    4.1 General ......................................................................................................................... 18
    4.2 Valuation and Description of Debtor’s Assets ............................................................. 18

  ARTICLE V. SUMMARY OF THE DEBTOR’S PLAN ........................................................ 18
    5.1 Explanation of Chapter 11 ............................................................................................ 18
    5.2 Terms of the Plan Control ............................................................................................ 19
    5.3 Claims ........................................................................................................................... 19
    5.4 Classification and Treatment ........................................................................................ 20
    5.5 Discharge of Claims. .................................................................................................... 23
    5.6 Plan Exculpation........................................................................................................... 24

  ARTICLE VI. IMPLEMENTATION OF PLAN .................................................................... 24
    6.1 Summary of Implementation of the Plan ..................................................................... 24
    6.2 The Reorganized Debtor’s Obligations Under the Plan ............................................... 25
    6.3 Exemption from Transfer Taxes................................................................................... 25
    6.4 Claims Objections ........................................................................................................ 25
    6.5 Contingent Claims ........................................................................................................ 26
    6.6 Distributions on Allowance or Disallowance of Disputed Claims............................... 26
    6.7 Undeliverable/Returned Distributions .......................................................................... 26
    6.8 De Minimis Distributions ............................................................................................. 26
    6.9 Additional Charges ....................................................................................................... 27
    6.10 Treatment of Executory Contracts and Unexpired Leases ........................................... 27
    6.11 Pending Claims and Causes of Action ......................................................................... 28

  ARTICLE VII. CONFIRMATION OF THE PLAN ............................................................... 29
    7.1 Feasibility ..................................................................................................................... 29
    7.2 Best Interests Test ........................................................................................................ 30

  ARTICLE VIII. ALTERNATIVES TO THE PLAN .............................................................. 30
    8.1 General ......................................................................................................................... 30
    8.2 Alternative Plans .......................................................................................................... 30
    8.3 Liquidation Under Chapter 7 or Dismissal................................................................... 31


  037546-94063/4823-2284-3861.1
                                                                       i
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 3 of
                                        79



  ARTICLE IX. RISK FACTORS ............................................................................................... 31
    9.1 Bankruptcy Risks ......................................................................................................... 31
    9.2 Plan Risks ..................................................................................................................... 31
    9.3 Business Risks .............................................................................................................. 32

  ARTICLE X. CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN
  ....................................................................................................................................................... 32
        10.1 Income Tax Consequences ........................................................................................... 32

  ARTICLE XI. JURISDICTION OF THE COURT ................................................................ 33
    11.1 General Retention of Jurisdiction ................................................................................. 33
    11.2 Specific Purposes ......................................................................................................... 33

  ARTICLE XII. MISCELLANEOUS ........................................................................................ 35
    12.1 Amendment or Modification of the Plan ...................................................................... 35
    12.2 Effective Date and Final Decree .................................................................................. 35




  037546-94063/4823-2284-3861.1
                                                                             ii
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 4 of
                                        79



                                  IMPORTANT NOTICE

  THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR DISAPPROVED
  BY THE SECURITIES AND EXCHANGE COMMISSION, NOR HAS THE SECURITIES
  AND EXCHANGE COMMISSION DETERMINED THE ACCURACY OR ADEQUACY
  OF THE STATEMENTS CONTAINED HEREIN.

  THIS DISCLOSURE STATEMENT INCLUDES FORWARD-LOOKING STATEMENTS
  BASED LARGELY ON THE CURRENT EXPECTATIONS OF THE DEBTOR AND
  PROJECTIONS ABOUT FUTURE EVENTS AND FINANCIAL TRENDS AFFECTING
  THE FINANCIAL CONDITION OF THE DEBTOR OR THE REORGANIZED
  DEBTOR’S BUSINESS. THE WORDS “BELIEVE,” “MAY,” “WILL,” “ESTIMATE,”
  “CONTINUE,” “ANTICIPATE,” “INTEND,” “EXPECT” AND SIMILAR EXPRESSIONS
  IDENTIFY THESE FORWARD-LOOKING STATEMENTS. THESE FORWARD-
  LOOKING STATEMENTS ARE SUBJECT TO A NUMBER OF RISKS,
  UNCERTAINTIES AND ASSUMPTIONS, INCLUDING THOSE DESCRIBED BELOW
  UNDER THE CAPTION “RISK FACTORS.” IN LIGHT OF THESE RISKS AND
  UNCERTAINTIES, THE FORWARD-LOOKING EVENTS AND CIRCUMSTANCES
  DISCUSSED IN THIS DISCLOSURE STATEMENT MAY NOT OCCUR AND ACTUAL
  RESULTS COULD DIFFER MATERIALLY FROM THOSE ANTICIPATED IN THE
  FORWARD-LOOKING STATEMENTS. NEITHER THE DEBTOR NOR THE
  REORGANIZED DEBTOR UNDERTAKE ANY OBLIGATIONS TO UPDATE OR
  REVISE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF
  NEW INFORMATION, FUTURE EVENTS OR OTHERWISE.

  NO REPRESENTATIONS OR OTHER STATEMENTS CONCERNING THE DEBTOR
  (PARTICULARLY AS TO ITS FUTURE BUSINESS OPERATIONS OR THE VALUE OF
  ITS ASSETS) ARE AUTHORIZED BY THE DEBTOR, OTHER THAN THOSE
  EXPRESSLY SET FORTH IN THIS DISCLOSURE STATEMENT. ANY
  REPRESENTATIONS OR INDUCEMENTS MADE TO SECURE YOUR ACCEPTANCE,
  OTHER THAN AS SET FORTH IN THIS STATEMENT, SHOULD NOT BE RELIED
  UPON BY YOU IN ARRIVING AT YOUR DECISIONS. ANY SUCH ADDITIONAL
  REPRESENTATIONS AND INDUCEMENTS SHOULD BE REPORTED TO COUNSEL
  FOR THE DEBTOR, WHO SHALL DELIVER SUCH INFORMATION TO THE
  BANKRUPTCY COURT, WHICH MAY TAKE SUCH ACTION AS IT DEEMS
  APPROPRIATE.

  THE INFORMATION CONTAINED HEREIN HAS NOT BEEN INDEPENDENTLY
  AUDITED, EXCEPT AS SPECIFICALLY REFERENCED HEREIN. THE
  INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS BEEN
  SUBMITTED BY THE DEBTOR AND ITS INTERNAL ACCOUNTING STAFF, UNLESS
  SPECIFICALLY STATED TO BE FROM OTHER SOURCES. THE DEBTOR’S PLAN IS
  AN INTEGRAL PART OF THIS DISCLOSURE STATEMENT, AND EACH CREDITOR
  IS URGED TO REVIEW THE PLAN IN ITS ENTIRETY PRIOR TO VOTING ON IT.

  THE DEBTOR MAKES NO REPRESENTATIONS WITH RESPECT TO THE EFFECTS
  OF TAXATION (STATE OR FEDERAL) ON THE INTEREST HOLDERS OR

  037546-94063/4823-2284-3861.1
                                         iii
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 5 of
                                        79



  CREDITORS WITH RESPECT TO THE TREATMENT OF THEIR CLAIMS OR
  INTERESTS UNDER THE PLAN, AND NO SUCH REPRESENTATIONS ARE
  AUTHORIZED BY THE DEBTOR. CREDITORS AND INTEREST HOLDERS ARE
  ENCOURAGED TO SEEK THE ADVICE OF THEIR OWN PROFESSIONAL
  ADVISORS IF THEY HAVE ANY SUCH QUESTIONS.

  IN RELIANCE ON THE EXEMPTION FROM REGISTRATION PURSUANT TO
  SECTION 1145 OF THE BANKRUPTCY CODE, ANY SECURITIES OFFERED AND
  ISSUED PURSUANT TO THE PLAN, IF CONSUMMATED, HAVE NOT BEEN
  REGISTERED WITH THE SECURITIES EXCHANGE COMMISSION (THE “SEC”)
  UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE
  SECURITIES ACT OR SIMILAR STATE LAWS, NOR HAVE THE SECURITIES BEEN
  APPROVED BY THE SEC OR ANY STATE SECURITIES COMMISSION. NEITHER
  THE SEC NOR THE STATE SECURITIES COMMISSION HAS DETERMINED THE
  ACCURACY OR ADEQUACY OF THIS DISCLOSURE STATEMENT OR UPON THE
  MERITS OF THE PLAN.

  HOLDERS OF CLAIMS SHOULD CAREFULLY READ THIS DISCLOSURE
  STATEMENT IN ITS ENTIRETY, INCLUDING THE EXHIBITS, PRIOR TO VOTING
  ON THE PLAN. IN THE EVENT OF ANY INCONSISTENCIES BETWEEN THE
  PROVISIONS OF THE PLAN AND THIS DISCLOSURE STATEMENT, THE
  PROVISIONS OF THE PLAN SHALL CONTROL. THE DISCLOSURE STATEMENT
  MAY NOT BE RELIED ON FOR ANY PURPOSE OTHER THAN TO DETERMINE
  WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN, AND NOTHING STATED
  HEREIN SHALL CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY
  ANY PARTY, OR BE ADMISSIBLE IN ANY PROCEEDING INVOLVING THE
  DEBTOR OR ANY OTHER PARTY, OR BE DEEMED CONCLUSIVE EVIDENCE OF
  THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN ON THE DEBTOR OR THE
  HOLDERS OF CLAIMS OR EQUITY INTERESTS.




  037546-94063/4823-2284-3861.1
                                        iv
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 6 of
                                        79



                                                  ARTICLE I.
                                                INTRODUCTION

          This Disclosure Statement is submitted by WC 56 East Avenue, LLC (the “Debtor”), the
  Debtor-in-possession in this Chapter 11 Case1, in connection with the Debtor’s efforts to solicit
  votes necessary to confirm the Debtor’s Plan of Reorganization (the “Plan”). A copy of the Plan
  is included with the materials supplied in the packet you have received.

                                                    SUMMARY

          The following is a brief overview of certain material provisions of the Plan. This overview
  is qualified by reference to the provisions of the Plan, which is attached hereto as Exhibit A, as
  amended from time to time. In the event that any inconsistency or conflict exists between this
  Disclosure Statement and the Plan, the terms of the Plan will control. Statements as to the rationale
  underlying the treatment of Claims and Interests under the Plan are not intended to, and shall not,
  waive, compromise or limit any rights, claims or causes of action in the event the Plan is not
  confirmed.

          In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
  Professional Fee Claims, and Priority Tax Claims have not been classified. For a discussion of
  certain additional matters related to Administrative Claims, Professional Fee Claims, and Priority
  Tax Claims, see Section 5.3.

      CLASS         SUMMARY OF                        STATUS/             ESTIMATED             ESTIMATED
                    TREATMENT                         ENTITLED            AGGREGATE             PERCENTAGE
                                                      TO VOTE?            AMOUNT OF             RECOVERY
                                                                          CLAIMS OR
                                                                          INTERESTS
      Class 1 -     The secured claim of the    Impaired                  $15,125,130.212       100%
      Lender        Lender will be paid as
                    follows: (i) $500,000 in    Entitled to
                    cash on the Effective       Vote
                    Date, and (ii) from tenant
                    rents or other sources, the
                    sale of the Property or
                    refinance proceeds post-
                    confirmation, with
                    interest-only payments to
                    be made monthly
                    beginning on the 15th day
                    of the month after the
                    Effective Date at three and

  1
   Capitalized terms that are not defined in the Disclosure Statement are defined in the Plan.
  2
   Lender has asserted that as of the Petition Date, the amount owed it was $15,839,958.43; that as June 3, 2020, this
  amount would be an estimated $17,252,652.85, continuing to grow per diem and with accrual of additional fees and
  expenses to which Lender claims entitlement under the relevant loan documents. The Debtor reserves the right to
  contest the amount asserted by the Lender.


  037546-94063/4823-2284-3861.1                        5
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 7 of
                                        79



      CLASS           SUMMARY OF                          STATUS/               ESTIMATED ESTIMATED
                      TREATMENT                           ENTITLED              AGGREGATE PERCENTAGE
                                                          TO VOTE?              AMOUNT OF RECOVERY
                                                                                CLAIMS OR
                                                                                INTERESTS
                one quarter percent
                (3.25%) per annum simple
                interest, or such other rate
                as is determined by the
                Court. All remaining
                principal, interest and
                costs will be due and
                payable on or before
                June 30, 2021.
      Class 2 - Each holder of an                         Impaired              $75,930.383    100%
      Allowed   Allowed Unsecured Claim
      Unsecured shall receive payment in                  Entitled to
      Claims    full of the allowed amount                Vote
                of each holder’s claim, to
                be paid thirty (30) days
                following payment of the
                Class 1 claim.
      Class 3 - Each holder of an Equity                  Unimpaired            Retention of   N/A
      Allowed   Interest shall retain such                                      existing
      Equity    interests, but shall not                  Deemed to             interests
      Interests receive any distribution on               Accept the
                account of such interests                 Plan
                until Class 1 and Class 2
                are paid in full.

      1.1       Filing of the Debtor’s Chapter 11 Case

          On December 2, 2019 (the “Petition Date” or the “Filing Date”), the Debtor filed a
  voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C.
  §§ 101, et seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Western
  District of Texas, Austin Division (“Court” or “Bankruptcy Court”). The Debtor continues to
  manage its affairs as a debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy
  Code. This Disclosure Statement and the accompanying Plan are filed on behalf of the Debtor.

      1.2       Purpose of Disclosure Statement

         The purpose of this Disclosure Statement is to provide you, as the holder of a Claim against
  the Debtor, with information to enable you to make a reasonably informed decision on the Plan
  before exercising your right to vote to accept or reject the Plan.


  3
      The Debtor reserves the right to object to any claims that it contests.


  037546-94063/4823-2284-3861.1                            6
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 8 of
                                        79



         On December 23, 2020, after notice and a hearing, the Bankruptcy Court approved this
  Disclosure Statement as containing information of a kind and in sufficient detail adequate to enable
  the holders of Claims against the Debtor to make an informed judgment to accept or reject the
  Plan. THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE
  STATEMENT DOES NOT CONSTITUTE A GUARANTY OF THE ACCURACY OR
  COMPLETENESS OF THIS INFORMATION OR THE BANKRUPTCY COURT’S
  ENDORSEMENT OF THE PLAN.

       You should read all of this Disclosure Statement before voting on the Plan. HOWEVER,
  THE DISCLOSURE STATEMENT IS NOT INTENDED TO REPLACE A CAREFUL
  AND DETAILED REVIEW AND ANALYSIS OF THE PLAN ITSELF BY EACH
  HOLDER OF A CLAIM OR INTEREST. THE DISCLOSURE STATEMENT IS
  INTENDED TO AID AND SUPPLEMENT THAT REVIEW. THE DESCRIPTION OF
  THE PLAN IS A SUMMARY ONLY. HOLDERS OF CLAIMS AND INTERESTS AND
  OTHER PARTIES IN INTEREST ARE CAUTIONED TO REVIEW THE PLAN AND
  ANY RELATED ATTACHMENTS IN THEIR ENTIRETY FOR A FULL
  UNDERSTANDING OF THE PLAN’S PROVISIONS. THE DISCLOSURE STATEMENT
  IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE PLAN.

          You are urged to consult with your own financial and other advisors in deciding whether
  to vote to approve or reject the Plan. No solicitation of votes may be made except pursuant to this
  Disclosure Statement, and no person has been authorized to use any information concerning the
  Debtor or its business other than the information contained in this Disclosure Statement.

           About this Disclosure Statement:

          •       The statements contained in this Disclosure Statement are made as of the date that
  the Bankruptcy Court enters an order approving this Disclosure Statement, unless another time is
  specified in this Disclosure Statement. Neither the delivery of this Disclosure Statement nor any
  action taken in connection with the Plan implies that the information contained in this Disclosure
  Statement is correct as of any time after that date.

          •       Unless the context requires otherwise: (a) the gender (or lack of gender) of all
  words used in this Disclosure Statement includes the masculine, feminine and neuter;
  (b) references to articles and sections (other than in connection with the Bankruptcy Code, the
  Bankruptcy Rules, another specified law or regulation or another specified document) refer to the
  articles and sections of this Disclosure Statement; and (c) “including” means “including, without
  limitation.”

          •      Many capitalized words used in this Disclosure Statement have been defined in the
  context of the provisions in which they first appear within this Disclosure Statement. Any other
  capitalized terms used in this Disclosure Statement are intended to have the meanings ascribed to
  them in the Plan. Any capitalized term not defined in the context of a provision or in the Plan shall
  have the meaning ascribed to that term in the Bankruptcy Code or Bankruptcy Rules, whichever
  is applicable.




  037546-94063/4823-2284-3861.1                7
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 9 of
                                        79



          •     You may not rely on this Disclosure Statement for any purpose other than to
  determine how to vote on the Plan. Nothing contained in this Disclosure Statement constitutes or
  will be deemed to be advice on the tax or other legal effects of the Plan on holders of Claims or
  interests.

         •       Certain of the information contained in this Disclosure Statement is forward-
  looking. This Disclosure Statement contains estimates and assumptions that may prove not to have
  been accurate and financial projections that may be materially different from actual future
  experiences.

         •       Acceptance or rejection of the Plan is subject to a number of risks. See “Risk
  Factors” at Section 9 of this Disclosure Statement.

    1.3       Plan Balloting and Confirmation Procedures

           1.3.1     Holder of Claims and Interests Entitled to Vote

          Only Classes of Claims and interests that are (i) “impaired” by a plan of reorganization or
  liquidation and (ii) entitled to receive a distribution under such a plan are entitled to vote to accept
  or reject a plan under the Bankruptcy Code. In this case, the holders of Claims in Classes 1 through
  2 are impaired and are entitled to vote to accept or reject the Plan.

           1.3.2     Voting Procedures

          If you are entitled to vote to accept or reject the Plan, a Ballot (the “Ballot”) for acceptance
  or rejection of the Plan is enclosed. BALLOTS FOR ACCEPTANCE OR REJECTION OF THE
  PLAN ARE BEING PROVIDED TO THE HOLDERS OF CLAIMS IN CLASSES 1 AND 2
  BECAUSE THEY ARE THE ONLY HOLDERS OF CLAIMS THAT MAY VOTE TO ACCEPT
  OR REJECT THE PLAN. If you are the holder of a Claim in one of these Classes and did not
  receive a Ballot, received a damaged or illegible Ballot, or lost your Ballot, or if you are a party in
  interest and have any questions concerning the Disclosure Statement and exhibits hereto, the Plan
  or the voting procedures in respect thereof, please contact:

                                     Morris D. Weiss/Mark C. Taylor
                                  WALLER LANSDEN DORTCH & DAVIS, LLP
                                     100 Congress Avenue, 18th Floor
                                          Austin, Texas 78701
                                             (512) 685-6400
                                         (512) 685-6417 (FAX)

          After carefully reviewing this Disclosure Statement, please indicate your acceptance or
  rejection of the Plan by voting in favor of or against the Plan, then return the Ballot to the Debtor’s
  counsel, at the address set forth on the Ballot, by 5:00 p.m., (Prevailing Central Time) on
  February 1, 2021. Any Ballot not indicating an acceptance or rejection will be deemed an
  acceptance of the Plan. You may also return your Ballot by courier, fax or email by following the
  instructions on the Ballot. ANY BALLOTS RECEIVED BY THE DEBTOR’S COUNSEL
  AFTER 5:00 P.M., PREVAILING CENTRAL TIME, ON FEBRUARY 1, 2021, WILL NOT
  BE COUNTED, UNLESS THIS DATE IS EXTENDED BY THE BANKRUPTCY COURT.

  037546-94063/4823-2284-3861.1                  8
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 10
                                      of 79



             1.3.3    Voting Requirements for Class Acceptance of the Plan

         YOUR ACCEPTANCE OF THE PLAN IS IMPORTANT. In order for the Plan to be
  “accepted” by Creditors and interest holders, at least sixty-six and two-thirds percent (66.66%) in
  amount of Allowed Claims and more than fifty percent (50%) in number of Allowed Claims voting
  in each Class must accept the Plan. By not voting, a Creditor favoring acceptance of the Plan
  jeopardizes confirmation.

             1.3.4    Confirmation Hearing

         The Bankruptcy Court has entered an order fixing February 8, 2021, at 2:45 p.m.
  (Prevailing Central Time), Bankruptcy Courtroom 1 for the Hon. Tony M. Davis, 903 San Jacinto,
  Austin, Texas as the date, time and place for the initial commencement of a hearing on
  confirmation of the Plan, and fixing February 1, 2021, at 5:00 p.m. (Prevailing Central Time), as
  the time by which all objections4 to confirmation of the Plan, which must be accompanied by a
  memorandum of authorities, must be filed with the Bankruptcy Court and served on counsel for
  the Debtor. The confirmation hearing may be adjourned from time to time without further notice
  except for the announcement of the adjourned time and date at the confirmation hearing or any
  adjournment thereof.

          Section 1128(a) of the Bankruptcy Code provides that any party in interest may object to
  confirmation of a plan. Any objection to confirmation of the Plan must be in writing, conform to
  Federal Rules of Bankruptcy Procedure and Local Rules of the Bankruptcy Court, set forth the
  name of the objecting party, the nature and amount of the Claim or Interest held or asserted by the
  objecting party against the Debtor’s Estate, the basis for the objection and the specific grounds
  thereof. The objection, together with proof of service thereof, must then be filed with the
  Bankruptcy Court, with copies served upon the following and upon the Service List in this case:

                                       Morris D. Weiss/Mark C. Taylor
                                    WALLER LANSDEN DORTCH & DAVIS, LLP
                                       100 Congress Avenue, 18th Floor
                                            Austin, Texas 78701

  UNLESS AN OBJECTION IS TIMELY AND PROPERLY SERVED AND FILED BY
  FEBRUARY 1, 2021 AT 5:00 P.M. (PREVAILING CENTRAL TIME), IT MAY NOT BE
  CONSIDERED BY THE BANKRUPTCY COURT.

                                      ARTICLE II.
                       DEBTOR’S BACKGROUND AND FINANCIAL PICTURE

      2.1      History of Debtor and Causes of Bankruptcy Filing

             2.1.1    The Debtor’s Business Operations

          Nate Paul is a successful real estate entrepreneur very active in the Austin market - one of
  the hottest real estate markets in the country. WC 56 East Avenue MM, LLC (“WCMM”) is the

  4
      Any objection by the Lender must be filed by January 15, 2021.


  037546-94063/4823-2284-3861.1                         9
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 11
                                      of 79



  managing member of the Debtor. World Class Holdings IV, LLC (“WCH IV”) is also a member
  of the Debtor. WCMM and WCH IV are affiliates of Nate Paul. The Debtor owns 56 East Avenue,
  a 1.12 acre parcel (the “Property”) located in the Rainey Street District in downtown Austin. The
  Debtor acquired the Property in February 2015. The Property is particularly unique and valuable
  given that it possesses entitlements, and is zoned as of right, for a 15:1 FAR development with no
  height restriction, enabling an over 700,000 square foot high rise to be built on the site. Based on
  recent comparable sales, this property is valued in excess of $48 million. The debt owed to the
  Successor Lender (as defined below) is approximately $15.1 million5. The property improvements
  currently consist of an over 18,000 square foot single story creative office building, and is leased
  to Zengistics, Inc. a technology company, through March 31, 2022. The revenue of the Property
  from the rent, parking revenue and CAM reimbursement is in excess of $700,000 per year.

             2.1.2    Events Leading to the Chapter 11 Case

             A.       Payment Disputes with Original Lender and Successor Lender

          On or about December 12, 2017, the Debtor borrowed $15,000,000.00 from U.S. Real
  Estate Credit Holdings III-A, LP (“Original Lender”) pursuant to a Loan Agreement and
  Promissory Note issued on such date. The Maturity Date of the loan is January 1, 2020 (subject to
  certain rights of extension). By letter dated October 10, 2019, the Original Lender asserted that the
  Debtor had committed an event of default for allegedly acquiring additional property other than
  the collateral property under the Loan. Debtor was not in payment default of any kind at the time
  of the purported event of default, and immediately contested Original Lender’s assertion of default
  because Debtor had not acquired any additional property.

         Upon information and belief, the Original Lender then sold the loan in its purportedly
  defaulted condition to the 56 East Avenue, LP (“Successor Lender”) in November 2019.

           Debtor filed suit against both Original Lender and Successor Lender for knowingly and
  wrongfully declaring a default and accelerating the loan. Lender responded with a motion to
  dismiss for failure to state a claim; that motion is currently pending. Though Original Lender and
  Successor Lender are aware that Debtor alleged that the default notice was inaccurate, they refused
  to withdraw their default notice and insisted on declaring the loan owing in full. Debtor asserts
  that Lender has further refused to engage in good faith discussions for a consensual resolution of
  the loan payoff and claims between the parties. As a consequence, the Debtor was compelled to
  file for Chapter 11 to preserve its substantial equity in the Property. The Loan, by its own terms,
  was to mature on January 1, 2020. Debtor has not made interest payments under the Loan since
  October of 2019.




  5
      As stated above, Lender asserts that it is owed substantially more than $15.1 million.


  037546-94063/4823-2284-3861.1                          10
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 12
                                      of 79



                                             ARTICLE III.
                                  PROCEEDINGS IN THE CHAPTER 11 CASE

    3.1       Commencement and Administration of the Case

         The Debtor’s Chapter 11 Case was commenced on December 2, 2019. The following is a
  description of the more significant matters to have come before the Court.

           3.1.1     Approval of Employment and Compensation of Waller as Debtor’s Counsel

          On January 21, 2020, the Bankruptcy Court approved the retention of Waller Lansden
  Dortch & Davis, LLP (“Waller”) as counsel to the Debtor. As counsel for the Debtor, the firm is
  entitled to seek interim and final compensation from the Debtor’s Estate upon duly noticed
  application and after a hearing before the Court.

         On July 23, 2020, Waller filed its First Interim Fee Application of Waller Lansden Dortch
  & Davis LLP, Counsel to Debtors, for Allowance of Compensation for Services Rendered and
  Reimbursement of Expenses Incurred for the period from the Petition Date through February 29,
  2020 (the “Waller First Interim Fee Application”).

          On August 19, 2020, the Court entered an agreed order approving the total amount of fees
  and expenses requested on an interim basis, authorizing Waller to draw down the remaining
  retainer to apply to such amounts, and the remaining amount to be considered an allowed
  administrative claim against the Debtor.

           3.1.2     No Unsecured Creditors’ Committee

         The United States trustee has not appointed a committee of unsecured creditors in this
  Chapter 11 Case.

           3.1.3     Retention of LFC

         On December 23, 2019, the Debtor filed its application to retain Lain Faulkner & Co., P.C.
  (“LFC”) as its accountant. Pursuant to an order entered January 14, 2020, the Court granted the
  referenced application.

           3.1.4     Retention of Broker

          On February 8, 2020, the Debtor filed its application to retain McAllister & Associates as
  real estate broker for Debtor. The Court approved the application to retain McAllister & Associates
  on February 26, 2020.

           3.1.5     Retention of Ciardi, Ciardi & Astin

         On February 26, 2020, the Debtor filed its application to retain Ciardi, Ciardi & Astin
  (“CCA”) as its special counsel in connection with claims against Lender and related parties. The
  Court approved the application to retain CCA on March 25, 2020.




  037546-94063/4823-2284-3861.1                 11
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 13
                                      of 79



           3.1.6     Administrative

         On December 2, 2019, the Debtor filed its Motion to Extend Time to File (I) Schedules of
  Assets and Liabilities, and (II) Statements of Financial Affairs, which was granted by order dated
  December 16, 2019.

       On December 6, 2019, the Debtor filed the Declaration of Brian Elliott in Support of First
  Day Motions.

           On January 5, 2020, the Debtor filed the Schedules and Statements of Financial Affairs.

           The section 341 meeting of Creditors was held on January 7, 2020.

          On January 22, 2020, the Debtor filed its monthly operating report for the period from the
  Petition Date through December 31, 2019. As of this filing, the Debtors have filed their monthly
  operating reports from December 2019 through November 2020.

           3.1.7     Sale Motion

          On February 14, 2020, the Debtor filed its Motion of Debtor for (I) Order Approving
  (A) Bid Procedures, Including Procedures for Designation and/or Selection of Stalking Horse
  Purchaser, (B) Procedures for Assumption and Assignment of Certain Executory Contracts and
  Unexpired Leases and Related Notices, (C) Notice of Auction, Stalking Horse Hearing and Sale
  Hearing, and (D) Related Relief and (II) Order (A) Approving the Sale of Real Estate and Related
  Assets Free and Clear of All Liens, Claims, Encumbrances and Other Interests Pursuant to
  Bankruptcy Code Sections 105, 363(b), (f), and (m), (B) Approving Assumption, Assignment and
  Sale of Certain Executory Contracts and Unexpired Leases Pursuant to Bankruptcy Code Sections
  363 and 365 and Related Cure Amounts, and (C) Granting Related Relief for the Property owned
  by Debtor (the “Sale Motion”).

         On February 27, 2020, the Court entered an Order granting the Sale Motion and established
  a procedure for the sale of the Property (the “Bid Procedure Order”).

          On April 8, 2020, Debtor filed a Motion for Order Modifying the Bid Procedure Timeline
  Previously Approved by the Court Pursuant to Order Approving: (A) Bid Procedures, Including
  Procedures for Selection of Stalking Horse Purchaser, (B) Procedures for Assumption and
  Assignment of Certain Executory Contracts and Unexpired Leases and Related Notices, (C) Notice
  of Auction and Sale Hearing, and (D) Related Relief (the “Motion to Modify”) to modify the Bid
  Procedures and Assumption Assignment Procedures timelines approved by the Court pursuant to
  the Bid Procedures Order requesting an extension of timelines set by the Bid Procedures Order
  due to the impact of COVID-19 on the auction process and the ability of potential bidders to
  participate.

        On May 20, 2020, the Debtor filed an Amended Motion to Modify (the “Amended Motion
  to Modify”) requesting a further extension of the timelines set by the Bid Procedures Order (the
  “Modified Bid Procedure Order”). At a hearing conducted on May 26, 2020, the Court approved
  the Modified Bid Procedure Order by order entered on May 29, 2020.



  037546-94063/4823-2284-3861.1               12
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 14
                                      of 79



         On October 30, 2020, the Debtor provided notice to the Lender that, pursuant to paragraphs
  4 and 24 of the Bid Procedure Order, the Debtor had elected to remove the Property from the
  market and to cancel of the Auction (as such terms are defined in the Bid Procedure Order).

           3.1.8     Extension of Exclusivity

          On April 17, 2020, the Debtor filed Debtor’s Motion for Entry of an Order Extending the
  Exclusive Solicitation Period Pursuant to Section 1121(d) of the Bankruptcy Code (the “Motion
  to Extend Exclusivity”), requesting that the Court extend the Debtor’s exclusive right to solicit
  acceptances of a plan (the “Exclusive Solicitation Period”) through and including October 29,
  2020, without prejudice to the Debtors’ right to seek additional extensions of the Exclusive
  Solicitation Period.

         On May 19, 2020, the Lender filed an objection to the Motion to Extend Exclusivity, and
  a supplement to such objection on May 21, 2020.

         On May 29, 2020, the Court entered an order extending the Exclusive Solicitation Period
  to December 4, 2020.

         On November 25, 2020, the Debtor filed Debtor’s Second Motion for Entry of an Order
  Extending the Exclusive Solicitation Period Pursuant to Section 1121(d) of the Bankruptcy Code
  (the “Second Motion to Extend Exclusivity”), requesting that the Court further extend the
  Exclusive Solicitation Period through and including March 2, 2021, without prejudice to the
  Debtors’ right to seek additional extensions of the Exclusive Solicitation Period.

         The Debtor and the Lender agreed to a short extension of the Exclusive Solicitation Period
  through December 8, 2020. A hearing on the Second Motion to Extend Exclusivity is set for
  December 7, 2020. On December 2, 2020, the Court entered an Agreed Bridge Order Extending
  Debtor’s Exclusive Solicitation Period Through and Including December 8, 2020.

           3.1.9     Cash Collateral Motion

         On December 2, 2019, the Debtor filed its Motion to Use Cash Collateral (the “Cash
  Collateral Motion”). The Lender filed a limited objection to the Cash Collateral Motion (the
  “Limited Objection”). A hearing was conducted on December 9, 2019, and an agreement was
  reached.

           On December 11, 2019, the Interim Order Authorizing Use of Cash Collateral was entered.

         On December 18, 2019, a Notice of Amended Budget Related to Interim Order Authorizing
  Use of Cash Collateral was filed.

           On January 13, 2020, a hearing regarding the Cash Collateral Motion was held.

           On January 24, 2020, a status hearing regarding the Cash Collateral Motion was held.

         On January 29, 2020, the Second Interim Order Authorizing Use of Cash Collateral was
  entered.


  037546-94063/4823-2284-3861.1                 13
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 15
                                      of 79



         On February 21, 2020, a Notice of Amended Budget Related to Second Interim Order
  Authorizing Use of Cash Collateral was filed.

         On March 18, 2020, a second Notice of Amended Budget Related to Second Interim Order
  Authorizing Use of Cash Collateral was filed.

         On April 27, 2020, a third Notice of Amended Budget Related to Second Interim Order
  Authorizing Use of Cash Collateral was filed.

          The Lender was authorized to pay the property taxes and had sufficient funds in reserve
  for such purpose. The Debtor has been advised by the loan servicer that the taxes were timely paid.

        On May 21, 2020, the Lender filed a Supplement to its Limited Objection, requesting
  monthly adequate protection payments in an amount no less than $50,000.

         On May 26, 2020, Debtor filed a response to the Supplement, among other things. An
  agreement was reached, and Debtor filed a fourth Notice of Amended Budget Related to Second
  Interim Order Authorizing Use of Cash Collateral.

         On June 17, 2020, the Lender filed a Second Supplement to its Limited Objection,
  requesting that the Debtor be required to fully fund the tax escrow account based on the assessed
  value of the Property. An agreement was reached, and Debtor filed a fifth Notice of Amended
  Budget Related to Second Interim Order Authorizing Use of Cash Collateral.

         On August 19, 2020, the Lender filed a Third Supplement to its Limited Objection, again
  requesting that the Debtor be required to fully fund the tax escrow account based on the assessed
  value of the Property. An agreement was reached on this matter.

        On August 25, 2020, and the Court entered the Third Interim Order Authorizing Use of
  Cash Collateral, authorizing the Debtors to use cash collateral through September 30, 2020 (the
  “Budget Period”).

         On September 17, 2020, the Debtor filed a Notice of Amended Budget Related to Third
  Interim Order Authorizing Use of Cash Collateral.

         On October 26, 2020, the Debtor filed another Notice of Amended Budget Related to Third
  Interim Order Authorizing Use of Cash Collateral. The Budget Period is currently extended
  through November 30, 2020.

           3.1.10 Filing of Adversary Proceeding

          On February 27, 2020, the Debtor filed the Adversary Proceeding at Doc. 77, captioned
  WC 56 East Avenue, LLC v. Pennybacker Capital Management, LLC, et al., Case No. 20-01020-
  tmd. In the Adversary Proceeding,6 the Debtor asserts four causes of action against the defendants
  related to, among other things, the alleged event of default. The Debtor has alleged four causes of

  6
   Any terms not otherwise defined herein shall have the meaning in the Complaint that initiated the Adversary
  Proceeding.


  037546-94063/4823-2284-3861.1                      14
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 16
                                      of 79



  action - (i) Breach Of Contract (as to Original Lender and Noteholder), (ii) Civil Conspiracy (as
  to All Defendants), (iii) Fraudulent Misrepresentation (as to Pennybacker), and (iv) Fraudulent
  Misrepresentation (as to the Calmwater Entities). Lender filed a motion to dismiss for failure to
  state a claim. By an order entered June 11, 2020, the Motion to Dismiss was granted in part and
  denied in part, leaving only the breach of contract claim.

         On August 3, 2020, Lender filed a Motion for Summary Judgment on the breach of contract
  claim. On September 28, 2020, the Court granted the Motion for Summary Judgment and
  dismissed the Adversary Proceeding. On October 9, 2020, the Debtor filed a Notice of Appeal.
  The appeal is pending in the United States District Court.

           3.1.11 Proof of Claim filed by Travis County.

         On February 20, 2020, Travis County filed a Proof of Claim against the Debtor and asserted
  a secured claim of $153,425.55 (the “Travis County POC”) with respect to 0.9702 acres of land
  owned by the City of Austin that was purportedly conveyed to the Debtor pursuant to a dubious
  “Deed Without Warranty” dated March 20, 2019 (the “Alleged Deed”). The Alleged Deed is the
  subject of the Adversary Proceeding, although Travis County is not a party to the Adversary
  Proceeding. The Debtor intends to object to the Travis County POC.

           3.1.12 Interest in Property

           As detailed above, the Debtor has pursued marketing the Property for sale, which efforts
  were significantly inhibited by the impact of COVID-19. Undeniably, since March of 2020, there
  has been unprecedented disruption to the real estate financing and transaction marketplace. The
  Debtor has had to modify the sale process to account for the impact that COVID-19 has had on the
  marketing process, including the extent and length of the “stay at home” orders being issued at the
  state, county, and city levels across the country. In short, the Debtor began its marketing process
  just before the global pandemic, after which the volume of commercial real estate deals fell to the
  lowest level in a decade, according to public reports. Deal volume nationally totaled $11 billion in
  April, a 71 percent year-over-year drop, according to commercial real estate data provider Real
  Capital Analytics. The number of deals, meanwhile, has fallen an average of 36 percent since
  January, but saw a drop of 61 percent between March and April. Deal activity started to improve
  mid-summer and then dropped again with the resurgence of COVID-19 cases. The foregoing had
  a significant impact on the Debtor’s marketing efforts during 2020.

           Though the marketing efforts resulted in signed non-disclosure agreements from over
  140 interested purchasers, the consistent response from interested purchasers during this period
  was that due to the pandemic’s effect on the transaction velocity in the real estate sales and
  financing markets, they were “sitting on the sidelines” until the market activity opened up again.
  As such, though the deadlines contemplated in the bid procedures did not allow the vast number
  of interested purchasers to participate in the sale process, the interested purchaser activity
  demonstrated to Debtor that a sale of the property is possible within the time frame contemplated
  by this Plan.

          As such, the Debtor exercised its discretion to remove the Property from the market for
  sale temporarily, seek confirmation of their plan of reorganization which will include commencing



  037546-94063/4823-2284-3861.1               15
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 17
                                      of 79



  paydown and payments to Lender. After the Effective Date, the Debtor intends to restart the
  marketing process to enable the solicitation of offers that will maximize value for the Debtor’s
  estate and pay all creditors in full.

           3.1.13 Filing of Motion for Relief from Stay by Lender

         On November 17, 2020, the Lender filed its Motion for Relief from the Automatic Stay for
  Cause Under 11 U.S.C. Sections 362(d)(1), (2) and (3) with Respect to Non-Residential Real
  Property (the “Motion for Relief from Stay”). On December 4, 2020, Debtor filed its response to
  the Motion for Relief from Stay.

         In Lender’s objection to the Disclosure Statement for the Second Amended Plan, the
  Lender asserts as follows:

                     Furthermore, as noted in Lender’s motion seeking relief from the automatic
                     stay [Dkt. No. 190], Debtor is unable to obtain confirmation of a Chapter
                     11 plan without Lender’s support. Debtor has marketed and failed to find a
                     buyer for the Property. Lender believes that conclusive evidence will
                     demonstrate that Debtor lacks sufficient equity in the Property to justify
                     giving Debtor even more time to attempt to dispose of the Property.

           The Debtor responds to such assertion as follows:

                     Trying to market and sell valuable real estate during a historic pandemic is
                     not indicative of a normal market. With several vaccines in various stages
                     of approval, it appears that the market is improving and that stay relief
                     should be denied.

           3.1.14 Impact of COVID-19

          Since mid-February, COVID-19 has escalated from a largely isolated event affecting China
  to a global pandemic affecting the entire world.7 As the Court is undoubtedly aware, COVID-19
  is having an unforeseen and unprecedented impact on the global and local economy. On March
  11, 2020, the World Health Organization declared COVID-19 a pandemic.8 On the afternoon of
  March 13, 2002, President Trump declared COVID-19 a national emergency. Pres. Proc. No. 9994,
  85 F.R. 15337, 2020 WL 1272563. President Trump also issued guidelines encouraging social
  distancing on March 16, 2020, and extended that directive on March 29, 2020, for an additional
  thirty days.9 Texas Governor Abbott declared a state of disaster on March 13, 2020.10 Governor
  Abbott has extended the disaster declaration a number of times, most recently on August 8, 2020.11

  7
    On February 18, 2020, there were approximately 79,000 confirmed cases of COVID-19 in China and
  approximately 5,000 across the rest of the world. As of March 23, 2020, there were approximately 270,000
  confirmed cases of COVID-19 outside of China, including 35,241 in the United States. As of December 4, 2020,
  there are now approximately 65,459,578 confirmed cases of COVID-19 outside of China, including 14,190,671 in
  the United States. https://www.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40299423467b48e9ecf6.
  8
    https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-happen
  9
    https://www.nytimes.com/2020/03/29/us/politics/trump-coronavirus-guidelines.html.
  10
     https://gov.texas.gov/news/post/governor-abbott-declares-state-of-disaster-in-texas-due-to-covid-19.
  11
     https://gov.texas.gov/news/post/governor-greg-abbott-renews-covid-19-disaster-declaration-3


  037546-94063/4823-2284-3861.1                    16
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 18
                                      of 79



  Governor Abbott also issued a mandate requiring all travelers entering the State from high impact
  areas such as New York, New Orleans, Miami, Chicago, Detroit, California or Washington to self-
  quarantine for fourteen days.12 On March 24, 2020, Austin Mayor Adler issued a “Stay at Home
  Order” that prohibited, among other things: (i) public and private gatherings of ten or more people;
  (ii) the operation of any business not deemed “essential”; and (iii) all non-essential travel.13 On
  April 13, 2020, Mayor Adler extended the original order to and including May 8, 2020 and
  mandated, among other things, the wearing of masks in public places.14 On August 14, 2020,
  Mayor Adler extended these orders through an including December 15, 2020.15 Other cities across
  the State issued similar orders, including San Antonio,16 Dallas17 and Houston.18 New York
  Governor Cuomo also issued a similar order for the entire State of New York.19 Employers across
  the country are still encouraging (or requiring) their employees to work remotely.20 At least thirty-
  seven states issued stay-at-home orders that required all non-essential businesses to close or have
  their workforce work from home.21 Many other local, state and national authorities have
  recommended “social distancing” and “self-quarantining.”

          Beginning in early July 2020, the State of Texas (as well as other states) saw a resurgence
  of COVID-19 cases.22 On Tuesday, July 7, 2020 alone, Texas recorded 10,028 new cases of
  COVID-19.23 At about this same time, Governor Abbott issued state-wide orders mandating the
  use of face coverings24 and prohibiting gatherings of 10 or more people.25 All of the orders issued
  by Governor Abbott discussed herein are still in effect and will remain so until further notice.

          COVID-19 has and continues to impede the ability of interested parties to communicate
  both within their organizations and with any outside necessary parties. Moreover, this mass
  sheltering in place has restricted mobility and ordinary course activities to a point where business
  fundamentals have been substantially affected. The restrictions required to mitigate the spread of
  COVID-19 and its harmful effects in the United States are significantly hindering the ability of
  parties to participate in the bidding process given that the above-referenced orders issued at both
  the state and local levels have made it very difficult for a potential bidder to tour a property, engage
  in adequate property diligence, and other normal course activities that would be necessary for a

  12
      https://cbsaustin.com/news/local/texas-expands-travel-restrictions-launches-pop-up-hospital-as-coronavirus-
  spreads.
  13
      http://www.austintexas.gov/news/stay-home-orders-announced-further-contain-spread-covid-19.
  14
      https://www.austintexas.gov/department/covid-19-information/stay-home-order.
  15
      https://www.austintexas.gov/news/austin-and-travis-county-covid-19-orders-extended
  16
     https://www.sanantonio.gov/Portals/0/Files/health/COVID19/Website%20Docs/Emergency%20Declaration%20N
  o.%205.pdf?ver=2020-03-23-175107-393.
  17
      https://www.dallascounty.org/Assets/uploads/docs/judge-jenkins/covid-19/03242020-AmendedOrder-FINAL.pdf.
  18
      https://www.readyharris.org/stay-home.
  19
      https://www.governor.ny.gov/news/no-2026-continuing-temporary-suspension-and-modification-laws-relating-
  disaster-emergency.
  20
      https://www.latimes.com/business/story/2020-03-12/amazon-google-workers-work-from-home-coronavirus;
  https://www.statesman.com/business/20200310/dell-encourages-austin-area-employees-to-work-from-home;
  https://www.businessinsider.com/companies-asking-employees-to-work-from-home-due-to-coronavirus-2020
  21
     https://www.nytimes.com/interactive/2020/us/states-reopen-map-coronavirus.html.
  22
      https://jamanetwork.com/journals/jama/fullarticle/2769610
  23
      https://abc13.com/covid-19-coronavirus-texas-cases/6305571/
  24
      https://gov.texas.gov/news/post/governor-abbott-establishes-statewide-face-covering-requirement-issues-
  proclamation-to-limit-gatherings-2
  25
      https://gov.texas.gov/news/post/governor-abbott-extends-disaster-declaration-4


  037546-94063/4823-2284-3861.1                     17
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 19
                                      of 79



  potential bidder to proceed with the bidding procedures (e.g., nonrefundable deposit, no
  contingencies, etc.). Needless to say, COVID-19 has introduced a significant amount of
  uncertainty and disruption into the national and global economy, and has undoubtedly impacted
  the bidding process for the sale of the Property.

                                           ARTICLE IV.
                                SELECTED FINANCIAL INFORMATION,
                              PROJECTIONS AND VALUATION ANALYSIS

       4.1    General

          This section provides summary financial information concerning the Debtor, its assets and
  potential sources of recovery for Creditors. The information is based on information available as
  of the date of this Disclosure Statement. Any forward-looking projections, including analysis and
  valuation of Litigation Claims, is based upon the Debtor’s best estimates and belief but, as with
  any projections, may vary in the future.

       4.2    Valuation and Description of Debtor’s Assets

             Set forth below is a summary of the value of the Property:

                                    Net Book Value           Fair Market Value
                                    as Scheduled             as Scheduled
                                    $8,669,833               $48,000,000

         The Lender (as defined herein) has filed a proof of claim in the amount of at least
  $15,839,958.43.26 Under all scenarios, Debtor asserts that the Lender is significantly oversecured.
  The Debtor reserves the right to seek to refinance the loan and not sell the Property.

         The Lender purports that the Disclosure Statement “substantially underrepresents the
  amount of Lender’s secured claim” although the amount noted above is quoted directly from its
  proof of claim.

                                          ARTICLE V.
                                  SUMMARY OF THE DEBTOR’S PLAN

       5.1    Explanation of Chapter 11

          Chapter 11 is the principal reorganization chapter of the Bankruptcy Code. Under
  Chapter 11, the plan proponent attempts to restructure a debtor’s financial affairs or effectively
  liquidate the debtor’s assets for the benefit of the creditors, equity interest holders and other parties
  in interest. The Chapter 11 plan is the debtor’s agreement with its creditors containing the terms



  26
      As stated above, Lender asserts that, by the time of any sale of the Property or confirmation of a Chapter 11 plan,
  the amount owed Lender will be substantially more than due to the accrual of interest, fees, and expenses. The
  Debtor reserves the right to contest the amount asserted by the Lender.


  037546-94063/4823-2284-3861.1                        18
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 20
                                      of 79



  and conditions for the operation and/or liquidation of the properties and assets of the debtor and
  the treatment of the claims and interests of creditors and parties-in-interest.

          According to section 1125 of the Bankruptcy Code, acceptances of a Chapter 11 plan may
  be solicited by the debtor only after a written disclosure statement approved by the Bankruptcy
  Court as containing adequate information has been provided to each creditor or equity interest
  holder.

    5.2       Terms of the Plan Control

          The following represents the Debtor’s best efforts to describe the treatment afforded the
  Claims of the Creditors in various Classes. Creditors should be aware that the terms of the Plan
  control the treatment of all Claims. In the event of any inconsistencies between the Plan and this
  Disclosure Statement, the terms of the Plan shall be, in all events, determinative. The Debtor urges
  all Creditors to read the Plan for a complete understanding of the treatment of their Claims.

    5.3       Claims

          As provided in section 1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims
  and Priority Tax Claims are not classified for purposes of voting on, or receiving distributions
  under, the Plan. Holders of Administrative Expense Claims and Priority Tax Claims are not
  entitled to vote on the Plan but, rather, are treated separately in accordance with Sections 2.02 and
  2.04 of the Plan and under section 1129(a)(9)(A) of the Bankruptcy Code.

           Administrative Claims. Each holder of an Allowed Administrative Claim (except any
  holder that agrees to a lesser or otherwise different treatment) shall be paid in full, in Cash, in full
  satisfaction of such Claim, on the later of the Effective Date or the date on which such
  Administrative Claim becomes an Allowed Claim, provided, however, that (a) Allowed
  Administrative Claims representing (1) post-petition liabilities incurred in the ordinary course of
  business by the Debtor or (2) post-petition contractual liabilities arising under loans or advances
  to the Debtor, whether or not incurred in the ordinary course of business, shall be paid in
  accordance with the terms and conditions of the particular transactions relating to such liabilities
  and any agreements relating thereto and (b) Professional Fee Claims shall be paid on the later of
  (i) thirty (30) days after the Effective Date, or (ii) thirty (30) days following the date of a Final
  Order determining and Allowing such Claim as a Professional Fee Claim. Prior to the Petition
  Date, Waller received a retainer from Debtor, of which approximately $19,924 remained as of the
  Petition Date. Waller estimates its unpaid fees and expenses incurred through the end of
  September 2020 totaled approximately $114,217. LFC estimates its fees and expenses incurred for
  the same time period totaled approximately $18,549.

         Statutory Fees. On or before the Effective Date, Administrative Expense Claims for fees
  payable pursuant to 28 U.S.C. § 1930, as determined by the Bankruptcy Court at the Confirmation
  Hearing, will be paid in Cash equal to the Allowed amount of such Administrative Expense
  Claims. All fees payable pursuant to 28 U.S.C. § 1930 subsequent to the Confirmation Date will
  be paid by the Reorganized Debtor in accordance therewith until the entry of a Final Decree.




  037546-94063/4823-2284-3861.1                 19
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 21
                                      of 79



           Priority Tax Claims. In the event that any Property which is secured by the Secured Tax
  Claims is sold during the term of the Plan, the unpaid taxes secured by such Property shall be paid
  in full upon the sale of the Property.

             The Taxing Authorities shall retain all Liens until such taxes are paid in full.

       5.4    Classification and Treatment

          In accordance with section 1123(a)(1) of the Bankruptcy Code, all Claims and Equity
  Interests are placed in the Classes described below for all purposes, including voting on,
  confirmation of, and distributions under, the Plan as follows:

   Class No.           Class Description                               Status                    Voting Rights

   Class 1             Lender                                          Impaired                  Entitled to Vote

   Class 2             Allowed Unsecured Claims                        Impaired                  Entitled to Vote

   Class 3             Allowed Equity Interests                        Unimpaired                Not Entitled to Vote


             5.4.1   Class 1 – Lender

                     (1)      The Lender’s Allowed Claim27 shall be paid at the election of the Debtor as
  follows:

                     The secured claim of the Lender will be paid as follows: (i) $500,000 in cash on
                     the Effective Date, and (ii) from tenant rents or other sources, the sale of the
                     Property or refinance proceeds post-confirmation, with interest-only payments to
                     be made monthly beginning on the 15th day of the month after the Effective Date at
                     three and one quarter percent (3.25%)28 per annum simple interest, or such other
                     rate as is determined by the Court. All remaining principal, interest and costs will
                     be due and payable on or before June 30, 2021. Lender will retain its liens on the
                     collateral currently pledged to Lender, subject to the terms and uses described in
                     the following paragraph and the Adversary Proceeding. Any payments made
                     hereunder are without prejudice to Debtor’s claims against Lender in the Adversary
                     Proceeding, including the ability to clawback any payments made.

                     Reorganized Debtor shall be entitled to close the sale of the Property and the Lender
                     shall be required to release its lien provided that the gross sale price is at least
                     sufficient to satisfy the Lender in full. To the extent the Adversary Proceeding is
                     pending, the Bankruptcy Court shall determine how much of the sale or refinance
                     proceeds will be held in escrow until the resolution by final order or judgment in
  27
     The Debtor reserves the right to contest the amount asserted by the Lender, the extent, priority and validity of its
  liens and to assert causes of action for damages.
  28
     The Lender has asserted that it believes it is entitled to a higher interest rate. The Debtor believes that is up to the
  Bankruptcy Court to determine the appropriate interest rate pursuant to section 1129(b)(2)(A) of the Bankruptcy
  Code.


  037546-94063/4823-2284-3861.1                          20
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 22
                                      of 79



                     the Adversary Proceeding. Subject to the foregoing escrow provision, Lender will
                     receive the net proceeds after payment of customary closing costs (including
                     broker’s fees, title insurance fees, and other typical closing costs and taxes
                     attributable to the Property) to be applied as determined by the Court until the Court
                     has determined that the Lender has been paid its Allowed Claim. Interest will be
                     paid monthly, and taxes and insurance when due. Debtor shall also be entitled to
                     utilize rent from the Lease or other cash generated from use of the Property, to fund
                     payments of interest to the Lender.

                     The Plan will modify and/or supersede the Loan Agreement in respect of the terms
                     set forth herein as specified below29:

   Loan Document Provision               Plan’s Effect on Provision
   Full Repayment and                    Superseded by the Plan.
   Reconveyance (Loan
   Agreement, 8.1)
   Leasing (Loan Agreement,              Superseded by bankruptcy process.
   9.3)
   Application of Gross                  Modified by the Plan as follows: To the extent the Adversary
   Operating Income (Loan                Proceeding is pending, the Bankruptcy Court shall determine
   Agreement, 9.4)                       how much of the sale or refinance proceeds will be held in
                                         escrow until the resolution by final order or judgment in the
                                         Adversary Proceeding. Subject to the foregoing escrow
                                         provision, Lender will receive the net proceeds after payment
                                         of customary closing costs (including broker’s fees, title
                                         insurance fees, and other typical closing costs and taxes
                                         attributable to the Property) to be applied as determined by the
                                         Court until the Court has determined that the Lender has been
                                         paid its Allowed Claim. Interest will be paid monthly, and
                                         taxes and insurance when due. Debtor shall also be entitled to
                                         utilize rent from the Lease or other cash generated from use of
                                         the Property, to fund payments of interest to the Lender. (Plan
                                         3.06.1.1(a))
   Further Assurances (Loan              Superseded by bankruptcy process.
   Agreement, 9.6)
   Transfers (Loan Agreement,            Modified by Plan as follows: The secured claim of the Lender
   Sections 9.9, 11.1(g))                will be paid as follows: (i) $500,000 in cash on the Effective
                                         Date, and (ii) from tenant rents or other sources, the sale of the
                                         Property or refinance proceeds post-confirmation, with interest-
                                         only payments to be made monthly beginning on the 15th day of
                                         the month after the Effective Date at three and one quarter
                                         percent (3.25%) per annum simple interest, or such other rate as
                                         is determined by the Court. All remaining principal, interest and
                                         costs will be due and payable on or before June 30, 2021.

  29
    The purpose of the below chart is to reflect only the material changes to the Loan Documents by the Plan after a
  reasonable review and is not intended to be a comprehensive list of every modification of said Loan Documents.


  037546-94063/4823-2284-3861.1                      21
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 23
                                      of 79



                                  Lender will retain its liens on the collateral currently pledged to
                                  Lender, subject to the terms and uses described in the following
                                  paragraph and the Adversary Proceeding. Any payments made
                                  hereunder are without prejudice to Debtor’s claims against
                                  Lender in the Adversary Proceeding, including the ability to
                                  clawback any payments made.

                                  Reorganized Debtor shall be entitled to close the sale of the
                                  Property and the Lender shall be required to release its lien
                                  provided that the gross sale price is at least sufficient to satisfy
                                  the Lender in full. To the extent the Adversary Proceeding is
                                  pending, the Bankruptcy Court shall determine how much of
                                  the sale or refinance proceeds will be held in escrow until the
                                  resolution by final order or judgment in the Adversary
                                  Proceeding. (Plan 3.06.1.1(a))
   Completion of Required         Superseded by bankruptcy process and reporting requirements.
   Capital Improvements and
   Tenant Improvements
   Commence by Borrower
   (Loan Agreement, Section
   9.12)
   Loan to Value Ratio (Loan      Superseded by the Plan.
   Agreement, Section 9.14)
   Reporting Covenants (Loan      Superseded by bankruptcy reporting requirements.
   Agreement, Article 10)
   Monetary Event of Default      Modified by Plan as follows: In the event of a default under
   (Loan Agreement, Section       these provisions, Reorganized Debtor shall be entitled to five
   11.1(a); Note, Section 4(a))   (5) business days’ written notice and opportunity to cure, after
                                  which Lender shall be entitled to pursue its available remedies.
                                  Reorganized Debtor shall be entitled to three (3) such notices
                                  and opportunities to cure, after which Lender shall be entitled
                                  to pursue its available remedies. (Plan, Section 3.06.1.1(a)).
   Tax and Insurance Reserve;     Superseded by the Plan.
   Other Payments; Reserves
   (Loan Agreement, Sections
   2.4(a), 11.1(m))
   Distribution of Cash Flow      Superseded by the Plan.
   (Loan Agreement, Section
   2.5)
   Material Obligation (Loan      Superseded by the Plan.
   Agreement, Section 11.1(o))
   Note Rate (Note, Section       Modified by the Plan as follows: The secured claim of the
   1(d))                          Lender will be paid as follows: (i) $500,000 in cash on the
                                  Effective Date, and (ii) from tenant rents or other sources, the
                                  sale of the Property or refinance proceeds post-confirmation,
                                  with interest-only payments to be made monthly beginning on


  037546-94063/4823-2284-3861.1             22
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 24
                                      of 79



                                              the 15th day of the month after the Effective Date at three and
                                              one quarter percent (3.25%) per annum simple interest, or such
                                              other rate as is determined by the Court. (Plan, Section
                                              3.06.1(a)).

                       In the event of a monetary default under these provisions, Lender shall provide
                       Reorganized Debtors written notice stating the basis for the default (the “Default
                       Notice”) and Reorganized Debtors shall have five (5) business days from the
                       Default Notice to cure said default (the “Cure Period”). If such default is not cured
                       within the Cure Period, Lender shall be entitled to pursue its available remedies
                       under the Loan Documents. Lender shall only be required to provide Reorganized
                       Debtors three (3) such Default Notices and Cure Periods.

                       Lender may be paid, in whole or in part, at any time without penalty from the
                       proceeds of the Sale or from any Refinancing obtained by or on behalf of the Debtor
                       or the Reorganized Debtor.

                       To the extent of any dispute regarding the Lender’s Allowed Claim, such dispute
                       may be adjudicated and determined in a Court of competent jurisdiction, including
                       the State Court or the Bankruptcy Court.

                       (2)      This Class is impaired.

              5.4.2    Class 2 – Unsecured Claims.

                 (1)   Each holder of an Allowed Unsecured Claim30 shall receive payment in full
  of the allowed amount of each holder’s claim, to be paid thirty (30) days following payment of the
  Class 1 claim.

                       (2)      This Class is impaired.

              5.4.3    Class 3 – Equity Interests.

                 (1)     Each holder of an Equity Interest shall retain such interests, but shall not
  receive any distribution on account of such interests until Class 1 and Class 2 are paid in full.

                       (2)      This Class is not impaired.

       5.5      Discharge of Claims.

          Except as otherwise provided in the Plan, the rights afforded in the Plan and the payments
  and distributions to be made thereunder are in complete exchange for, and in full satisfaction and
  release of, all existing Claims, debts and obligations of any kind, nature or description whatsoever
  of or against the Debtor or any of its assets or property to the fullest extent permitted under
  section 1141 of the Bankruptcy Code. Upon the Effective Date, and except as otherwise provided
  in the Plan, all existing Claims against the Debtor and the Reorganized Debtor shall be and shall

  30
       The Debtor reserves the right to object to any claims that it contests.


  037546-94063/4823-2284-3861.1                            23
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 25
                                      of 79



  be deemed to be discharged. Subject to the provisions of the Plan, all holders of Claims or Equity
  Interests shall be precluded from asserting against the Debtor, or any of its assets or property, any
  other or further Claim based upon any act or omission, transaction or other activity of any kind or
  nature that occurred prior to the Effective Date, whether or not such holder filed a proof of Claim
  or proof of Equity Interest. Subject to the provisions of the Plan, upon the Effective Date, the
  Debtor shall be deemed discharged and released from any and all Claims, including, but not limited
  to, demands and liabilities that arose before the Effective Date, and all debts of the kind specified
  in sections 502(g), 502(h) or 502(i) of the Bankruptcy Code, whether or not (i) a proof of Claim
  or Equity Interest based upon such obligation is filed or deemed filed under section 501 of the
  Bankruptcy Code; (ii) a Claim or Equity Interest based upon such debt is Allowed under
  section 502 of the Bankruptcy Code; or (iii) the holder of a Claim or Equity Interest based upon
  such debt has accepted the Plan. Except as provided herein, the Confirmation Order shall be a
  judicial determination of discharge of all liabilities of the Debtor and the Reorganized Debtor. In
  accordance with section 524 of the Bankruptcy Code, the discharge provided for hereunder shall
  void any judgment against the Debtor to the extent it relates to a Claim discharged, and operates
  as an injunction against the prosecution of any action against the Debtor or its Property to the
  extent it relates to a discharged Claim.

    5.6       Plan Exculpation.

          None of the Debtor, Reorganized Debtor, their counsel, holders of Equity Interests, or any
  other party in interest, or any of their respective members or former partners, general partners,
  members, agents, employees, representatives, financial advisors, attorneys or affiliates, or any of
  their successors or assigns, shall be liable for any act or omission in connection with, relating to
  or arising out of this Chapter 11 Case, the negotiation and pursuit of confirmation of the Plan, the
  consummation of the Plan or the administration of the Plan (the “Chapter 11 Activities”), except
  for their acts or omissions constituting willful misconduct or gross negligence, as finally
  determined by a court of competent jurisdiction, and in all respects are entitled to reasonably rely
  upon the advice of counsel with respect to their duties and responsibilities in connection with the
  Chapter 11 Activities. No holder of a Claim, or any other party in interest, including their
  respective agents, employees, representatives, financial advisors, attorneys or affiliates, have any
  right of action against the Debtor, the Reorganized Debtor, or their counsel for any act or omission
  in connection with the Chapter 11 Activities, except for their acts or omissions constituting willful
  misconduct or gross negligence as finally determined by a court of competent jurisdiction. For the
  elimination of doubt, this exculpation description is not intended and should not be construed as a
  release by the Lender of any third parties.

                                        ARTICLE VI.
                                  IMPLEMENTATION OF PLAN

    6.1       Summary of Implementation of the Plan

          All Cash necessary for the Reorganized Debtor to make payments pursuant to the Plan
  shall be obtained from proceeds of sale, proceeds of a refinance or rental receipts.




  037546-94063/4823-2284-3861.1                24
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 26
                                      of 79



    6.2       The Reorganized Debtor’s Obligations Under the Plan

          The Reorganized Debtor shall perform all of the obligations under the Plan, including
  obligations to pay or otherwise satisfy the Allowed Claims. From and after the Effective Date, the
  Reorganized Debtor shall, among other things:

                 (1)    administer the Plan and take all steps and execute all instruments and
           documents necessary to effectuate the Plan;

                   (2)   reconcile Claims and resolve Disputed Claims, and administer the Claims
           allowance and disallowance processes as set forth in the Plan, including, without limitation,
           objecting to, prosecuting, litigating, reconciling, settling and resolving Claims and
           Disputed Claims in accordance with the Plan;

                  (3)    make decisions regarding the retention, engagement, payment and
           replacement of professionals, employees and consultants;

                   (4)     administer the Distributions under the Plan, including (i) making
           Distributions in accordance with the terms of the Plan and (ii) establishing and maintaining
           the various Reserves;

                  (5)     exercise such other powers as necessary or prudent to carry out the
           provisions of the Plan;

                     (6)      invest any Cash pending Distribution;

                     (7)      file appropriate tax returns; and

                     (8)      take such other actions as may be necessary or appropriate to effectuate the
           Plan.

        Following the Effective Date, the Debtor may pay its post Effective Date operating
  expenses in the ordinary course of its business without notice or orders of this Court.

    6.3       Exemption from Transfer Taxes

          Pursuant to section 1146(c) of the Bankruptcy Code, the issuance, transfer, or exchange of
  notes or equity securities under the Plan or the making or delivery of any deed or other instrument
  or transfer under, in furtherance of, or in connection with the Plan, including without express or
  implied limitation, any transfers to or by the Reorganized Debtor, shall not be subject to any
  transfer, sales, stamp or other similar tax.

    6.4       Claims Objections

         Notwithstanding the occurrence of the Effective Date, and except as to any Claim that has
  been Allowed before the Effective Date, the Reorganized Debtor may object to the Allowance of
  any Claim against the Debtor or seek estimation of any Claim on any grounds permitted by the
  Bankruptcy Code. All objections to Claims must be brought by filing the appropriate pleading in


  037546-94063/4823-2284-3861.1                     25
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 27
                                      of 79



  the Bankruptcy Court before the first Business Day that is 60 days after the Effective Date, but the
  Bankruptcy Court may approve a later date on the Reorganized Debtor’s motion filed (but not
  necessarily heard) before the first Business Day that is 60 days after the Effective Date. Debtor
  may contest the amount of attorney’s fees and interest sought by any creditor. Debtor reserves the
  right to object to or seek estimation of any Claims.

    6.5       Contingent Claims

          Until a Contingent Claim becomes an Allowed Claim or is Disallowed, the Claim will be
  treated as a Disputed Claim for all purposes under the Plan. The holder of a Contingent Claim will
  be entitled to a distribution under the Plan only when the Contingent Claim becomes an Allowed
  Claim. Any Contingent Claim for reimbursement or contribution held by a Person that may be
  liable with the Debtor is Disallowed as of the Effective Date if: (a) that Creditor’s Claim is
  Disallowed; (b) the Claim for reimbursement or contribution is contingent as of the Effective Date;
  or (c) that Person asserts a right of subrogation to the rights of the Creditor under section 509 of
  the Bankruptcy Code.

    6.6       Distributions on Allowance or Disallowance of Disputed Claims

          No Distributions will be made to any holder of a Claim unless and until the Claim becomes
  an Allowed Claim. If a Claim is not an Allowed Claim as of the Effective Date, Distributions on
  account of that Claim will commence only when the Claim becomes an Allowed Claim after the
  Effective Date or as otherwise specifically provided in this Plan. If a Disputed Claim becomes an
  Allowed Claim, the Reorganized Debtor will make a Distribution in accordance with the terms of
  this Plan applicable to Claims of the Class in which that Claim resides.

    6.7       Undeliverable/Returned Distributions

          Any Distribution to be made to a Creditor will be sent to that Creditor at (i) the address set
  forth on the proof of Claim filed for such Creditor, or (ii) if no proof of Claim is filed, at the address
  set forth on the Debtor’s Schedules. In the event that a Distribution as herein provided is returned
  as undeliverable, or a Distribution is returned on account of there being no payment due to the
  affected Creditor, the Reorganized Debtor shall hold such Distribution for the affected Creditor
  for a period of 60 days following the Date of that Distribution for the benefit of the Creditor. If the
  affected Creditor does not make a demand, in writing, for such unclaimed Distribution within the
  60-day period, the Creditor shall forfeit all entitlement to the Distribution, and the Distribution
  shall revert to the Reorganized Debtor.

    6.8       De Minimis Distributions

          Any other provision of the Plan notwithstanding, the Reorganized Debtor shall not be
  required to make Distributions to holders of Allowed Claims in an amount less than $50.00 (unless
  such Allowed Claim is less than $50.00). Cash allocated to an Allowed Claim but withheld from
  Distribution pursuant to this subsection shall be held by the Reorganized Debtor for the account
  of and future Distribution to the holder of such Allowed Claim.




  037546-94063/4823-2284-3861.1                  26
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 28
                                      of 79



    6.9       Additional Charges

          Except as may be expressly provided in the Plan or allowed by Final Order of the
  Bankruptcy Court, no interest, penalty, attorney’s fee or late charge shall be allowed or paid with
  respect to any Claim.

    6.10      Treatment of Executory Contracts and Unexpired Leases

           (a)       Assumption or Rejection of Executory Contracts and Unexpired Leases

          On the Effective Date, except as otherwise provided in the Plan, any unexpired lease or
  executory contract that has not been previously assumed or rejected by the Debtor pursuant to an
  order of the Bankruptcy Court shall be deemed rejected by the Debtor under sections 365(a)
  and 1123 of the Bankruptcy Code. Debtor will file a list of contracts to be assumed prior to date
  of the Confirmation Hearing. Entry of the Confirmation Order shall constitute approval of such
  assumptions or rejections, as the case may be, (as such lists may be amended, supplemented or
  modified on or before the Confirmation Date), pursuant to sections 365(a) and 1123 of the
  Bankruptcy Code. Any motions to assume executory contracts and unexpired leases pending on
  the Effective Date shall be subject to approval by the Bankruptcy Court on or after the Effective
  Date by a Final Order.

          On the Effective Date, if the Parking Lease has not previously been assumed, assigned or
  rejected, the Parking Lease will be assumed and assigned from World Class Capital Group to 5th
  and Red River, LLC.

          (b)     Objections to Assumption and Assignments of Executory Contracts and
  Unexpired Leases. To the extent that any party to an executory contract or unexpired lease
  identified for assumption, or any other party in interest, (a) asserts arrearages or damages pursuant
  to section 365(b)(1) of the Bankruptcy Code in an amount different from the amount, if any, set
  forth in the Petition and Schedules, (b) has any objection to the proposed adequate assurance of
  future performance, if required, or (c) has any other objection to the proposed assumption, cure,
  or assignment of a particular executory contract or unexpired lease on the terms and conditions
  provided for herein, all such asserted arrearages and any other objections shall be filed and served
  within the same deadline and in the same manner established for filing objections to Confirmation.

          Failure to assert any arrearages different from the amount set forth in the Schedules (or the
  exhibits thereto), or to file an objection within the time period set forth above, shall constitute
  consent to the assumption, cure, and assignment on the terms provided for herein, including
  acknowledgment that (a) the Debtor (or its assignee(s)) has provided adequate assurance of future
  performance, if required, (b) the amount identified for “cure,” if any, is the amount necessary to
  compensate for any and all outstanding defaults or actual pecuniary loss under the executory
  contract or unexpired lease to be assumed, and (c) no other defaults exist under such executory
  contract or unexpired lease.

          If an objection to assumption and assignment is filed based upon lack of adequate assurance
  of future performance or otherwise, and the Court determines that the Debtor cannot assume the
  executory contract or unexpired lease either as proposed or as may be proposed pursuant to a



  037546-94063/4823-2284-3861.1                27
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 29
                                      of 79



  modified proposal submitted by the Debtor, then the unexpired lease or executory contract shall
  automatically thereupon be deemed to have been rejected

          (c)     Payments Related to Assumption of Executory Contracts and Unexpired
  Leases. Any monetary defaults, including claims for actual pecuniary loss, under each executory
  contract and unexpired lease to be assumed under the Plan shall be satisfied, pursuant to
  section 365(b)(1) of the Bankruptcy Code, by payment of the cure amount, if any, as otherwise
  agreed by the parties or as ordered by the Bankruptcy Court, in Cash within 90 days following the
  Effective Date, or on such other terms as may be agreed to by the parties to such executory contract
  or unexpired lease. In the event of a dispute regarding (a) the amount of any cure or pecuniary
  loss payment, (b) the ability of Reorganized Debtor to provide adequate assurance of future
  performance under the contract or lease to be assumed, if required, or (c) any other matter
  pertaining to assumption, the cure or pecuniary loss payments required by section 365(b)(1) of the
  Bankruptcy Code shall be made within a reasonable time following entry of a Final Order resolving
  the dispute and approving assumption.

          (d)     Bar Date for Rejection Damages. If the rejection of an executory contract or
  unexpired lease pursuant to Article 5 of the Plan gives rise to a Claim by the other party or parties
  to such contract or lease, such Claim, to the extent that it is timely filed and is a Allowed Claim,
  shall be classified in Class 2; provided, however, that the Unsecured Claim arising from rejection
  shall be forever barred and shall not be enforceable against the Debtor, Reorganized Debtor, their
  successors or properties, unless a proof of Claim is Filed and served on the Reorganized Debtor
  within 30 days after the date of the notice of the entry of an order of the Bankruptcy Court
  authorizing rejection of the executory contract or unexpired lease, which order may be the
  Confirmation Order.

        (e)     Contracts to be Assumed. Debtor is not required to designate contracts to be
  assumed or rejected until confirmation.

    6.11      Pending Claims and Causes of Action

          The following is a general discussion of the type and nature of claims and causes of action
  of the Estate:

  NOTE: THE FOLLOWING DISCUSSION IS NOT INTENDED TO BE EXHAUSTIVE AND
  SHALL NOT LIMIT OR MODIFY ANY CLAIMS OR CAUSES OF ACTION OF THE
  ESTATE.

         Some of the payments made by the Debtor to creditors within ninety (90) days of the filing
  of bankruptcy (or to an insider within one year of the filing of bankruptcy) may be subject to a
  claim for recovery as preferential transfers under section 547 of the Bankruptcy Code.

          While the Debtor is unaware of any recoverable preferential transfers at this time, the
  Reorganized Debtor will retain the right to object to claims pursuant section 502(d) of the
  Bankruptcy Code or pursue any preferences. The statements and schedules filed by the Debtor
  reflect that transfers were made in the 90 days prior to the Petition Date in the total amount of
  $326,349.31 to three parties and that there were no transfers to insiders in the one year period prior
  to the Petition Date.


  037546-94063/4823-2284-3861.1                28
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 30
                                      of 79



      ALL CLAIMS OF THE BANKRUPTCY ESTATE ARE BEING PRESERVED AND
  TRANSFERRED TO REORGANIZED DEBTOR UNDER THE PLAN.

          Any and all causes of action which the Debtor may have, including, but not limited to
  Avoidance Actions, which may be enforceable under any statute, shall be preserved and shall
  constitute Property of the Estate to be conveyed to Reorganized Debtor in accordance with the
  Plan. The Court shall retain jurisdiction to determine all such causes of action.

           YOU MAY BE SUED IF:

           i)        you were or are a Creditor and you received a payment on a prior debt within ninety
                     (90) days before the Petition Date;

           ii)       you were an insider of the Debtor and you received a payment on a prior debt within
                     one (1) year before the Petition Date;

           iii)      you received any payments or property from the Debtor for goods or services you
                     did not deliver or provide before the Petition Date;

           iv)       you received any payments of property from the Debtor without providing
                     reasonably equivalent value;

           v)        you received pre-payments, advances or deposits from the Debtor which you did
                     not earn;

           vii)      you were involved in pending litigation with the Debtor at the time of the Petition
                     Date or have been sued thereafter;

           viii)     you owe the Debtor any money under a contract or as a result of your breach of
                     contract with such Debtor(s);

           ix)       potential claims against you or any of your affiliates are described or referred to in
                     this Disclosure Statement; or

           x)        the Debtor has any claims against you under state or federal law, whether in contract
                     or in tort, whether known or unknown.

                                          ARTICLE VII.
                                    CONFIRMATION OF THE PLAN

    7.1         Feasibility

         As a condition to confirmation of a plan, section 1129 of the Bankruptcy Code requires,
  among other things, that the Bankruptcy Court determine that confirmation is not likely to be
  followed by the liquidation or the need for further financial reorganization of the debtor.




  037546-94063/4823-2284-3861.1                   29
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 31
                                      of 79



          The ability of the Debtor to fund the amounts contemplated under the Plan is premised on
  receiving proceeds of sale, proceeds of a refinance or rental receipts. A copy of the Debtors’
  financial projections are attached hereto as Exhibit B.

    7.2       Best Interests Test

          In order to confirm the Plan, the Court must find that each holder of an impaired Claim or
  Equity Interest either (i) accepted the Plan or (ii) received or retained under the plan property of a
  value, as of the Effective Date, that is not less than the value such holder would receive if the
  Debtor were liquidated under chapter 7 of the Bankruptcy Code. In a typical chapter 7 case the
  debtor ceases operations and a trustee is appointed to conduct an orderly liquidation of the debtor’s
  assets. The proceeds, net of trustee’s fees and other costs and expenses incurred in conducting the
  liquidation, are distributed to creditors in accordance with their rights and statutorily prescribed
  priorities of payment.

           If this Chapter 11 Case was converted to a liquidation under chapter 7, the Court would
  likely lift the automatic stay to permit the Lender to foreclose its Lien on the Property. The Debtor
  believes that it is highly unlikely that the Lender would bid more than the amount of the
  indebtedness, meaning other creditors would likely recover nothing unless a higher cash bidder
  appeared at the sale. Though possible, such bidders at this level rarely appear. If the Property did
  sell at foreclosure for an amount in excess of the debt, that amount would be returned to the Debtor
  and could be used to pay Creditors. See the Liquidation Analysis attached hereto as Exhibit C.

          Based upon the attached liquidation analysis, Unsecured Creditors and Equity Interest
  holders would receive no Distributions on account of their Claims in a chapter 7 liquidation. Under
  the Plan, those Creditors will receive Distributions more than they would get in a chapter 7
  liquidation. The Plan proposes to pay Secured and Unsecured Creditors in full. Accordingly,
  Secured Creditors are receiving at least as much as they would get under a chapter 7 liquidation.

                                          ARTICLE VIII.
                                    ALTERNATIVES TO THE PLAN

    8.1       General

          The Debtor believes that the Plan affords the holders of Claims the potential for the greatest
  realization on the Debtor’s assets and, therefore, is in the best interests of such holders. If the Plan
  is not confirmed, however, the theoretical alternatives include: (a) an alternative plan of
  reorganization; or (b) liquidation of the Debtor under chapter 7 of the Bankruptcy Code; or
  (c) dismissal of this Chapter 11 Case.            BASED UPON DEBTOR’S ASSESSMENT,
  UNSECURED CREDITORS WOULD RECEIVE NO DISTRIBUTIONS IN A CHAPTER 7
  CASE OR IN THE EVENT OF DISMISSAL OF THE CASE.

    8.2       Alternative Plans

          If the Plan is not confirmed, the Debtor or any other party in interest in the case could
  attempt to formulate and propose a different plan. Other parties may propose alternative plans,
  but the Debtor does not believe that any other plan will provide a greater recovery for the Creditors
  than proposed by Debtor’s Plan, or that any such plans will be feasible.


  037546-94063/4823-2284-3861.1                 30
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 32
                                      of 79



    8.3       Liquidation Under Chapter 7 or Dismissal

          If no Plan can be confirmed, this Chapter 11 Case may be converted to a case under
  chapter 7 of the Bankruptcy Code. In a chapter 7 case, a trustee would be elected or appointed to
  liquidate the assets of the Debtor. The proceeds of the liquidation would be distributed to the
  respective holders of Claims against the Debtor in accordance with the priorities established by
  the Bankruptcy Code. If the case were dismissed, the Lender would likely foreclose on the Project.

         As set forth in the preceding Article, the Plan is clearly superior to a chapter 7 liquidation
  or dismissal of the case.

                                             ARTICLE IX.
                                            RISK FACTORS

    9.1       Bankruptcy Risks

           9.1.1     Non-Confirmation of Plan

         Although the Debtor believes that the Plan will satisfy all requirements necessary for
  confirmation by the Bankruptcy Court in accordance with the Bankruptcy Code, there can be no
  assurance that the Bankruptcy Court will reach the same conclusion. Moreover, there can be no
  assurance that modifications to the Plan will not be required for confirmation or that such
  modifications will not necessitate the re-solicitation of votes.

           9.1.2     Non-Occurrence or Delayed Occurrence of the Effective Date

          Although the Debtor believes that the Effective Date will occur after the Confirmation Date
  following satisfaction of any applicable conditions precedent, there can be no assurance as to the
  timing of the Effective Date. If the conditions precedent to the Effective Date set forth in the Plan
  have not occurred or have not been waived, then the Confirmation Order will be vacated, in which
  event no distributions would be made under the Plan, the Debtor and all holders of Claims and
  Interests would be restored to the status quo as of the day immediately preceding the Confirmation
  Date, and the Debtor’s obligations with respect to Claims and Interests would remain unchanged.

    9.2       Plan Risks

           9.2.1     Variance from Financial Projections and Feasibility Analysis

          The Debtor has prepared financial projections for the Reorganized Debtor based on certain
  assumptions. The projections and the feasibility analysis have not been compiled, audited, or
  examined by independent accountants and the Debtor makes no representations or warranties
  regarding the accuracy of the projections or the feasibility analysis or the ability to achieve
  forecasted results. Many of the assumptions underlying the projections and the feasibility analysis
  are subject to significant uncertainties and are beyond the control of the Debtor, including, but not
  limited to, sales, absorption rates, and other anticipated market and economic conditions.
  Inevitably, some assumptions will not materialize, and unanticipated events and circumstances
  may affect the ultimate financial results. Projections and feasibility analyses are inherently subject
  to substantial and numerous uncertainties and to a wide variety of significant business, economic


  037546-94063/4823-2284-3861.1                 31
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 33
                                      of 79



  and competitive risks, and the assumptions underlying the projections and the feasibility analysis
  may be inaccurate in any material respect. Therefore, the actual results achieved, the capital
  structure, and the recapitalization process, among other things, may vary significantly from the
  forecasts, and the variations may be material.

           9.2.2     Compliance with Terms of Restructured Debt

          The Plan provides that the Debtor will perform its financial obligations under the
  restructured debt. If the Debtor’s actual financial performance does not meet its cash flow
  projections, however, and if other sources of liquidity are not available, there is a risk that the
  Debtor might be unable to pay interest and principal payments on the reinstated obligations. In
  the event of a default under the Plan, such default in the performance of the Plan shall not
  automatically result in the termination of the Plan or constitute a revocation of the Confirmation
  Order. In the event of a default by the Debtor under the Plan, the Creditors may exercise any rights
  granted to them under documents executed to evidence the Plan or any rights available to them
  under applicable non-bankruptcy law, following notice and an opportunity to cure. In the absence
  of a document executed to evidence the Plan, the Plan may be enforced as a contract by filing suit
  to collect the payments required under the Plan as if the Plan were a promissory note or other
  written contract.

    9.3       Business Risks

           9.3.1     Future Economic Conditions and COVID-19

         Economic conditions have been more robust in Austin and in Texas than in other parts of
  the country; however, the impact of COVID-19 on the local real estate market, if any, is unknown.

           9.3.2     Effectiveness of Business Strategy

           The Reorganized Debtor may not be able to effectively implement its business strategy.

                                  ARTICLE X.
             CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

    10.1      Income Tax Consequences

          The transactions contemplated by the confirmation of the Plan may have an impact on the
  tax treatment received with respect to distributions under the Plan. That impact may be adverse to
  a Creditor or Equity Interest holder. The Debtor has attempted to structure the Plan to preserve
  any valuable tax attributes.

         An analysis of federal income tax consequences of the Plan to Creditors, Equity Interest
  holders, and the Debtor requires a review of the Internal Revenue Code, the Treasury regulations
  promulgated thereunder, judicial authority and current administrative rulings and practice. The
  Plan and its related tax consequences are complex. Neither the Debtor nor the Debtor’s counsel
  have requested a ruling from the Internal Revenue Service with respect to these matters.
  Accordingly, no assurance can be given as to the IRS's interpretation of the Plan.



  037546-94063/4823-2284-3861.1                 32
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 34
                                      of 79



       THE TRANSACTIONS CONTEMPLATED BY THE CONFIRMATION OF THE PLAN
  MAY HAVE AN IMPACT ON THE TAX TREATMENT OF ANY CREDITOR OR INTEREST
  HOLDER. THAT IMPACT MAY BE ADVERSE TO THE CREDITOR OR INTEREST
  HOLDER. NOTHING HEREIN IS INTENDED TO BE ADVICE OR OPINION AS TO THE
  TAX IMPACT OF THE PLAN ON ANY INDIVIDUAL CREDITOR OR INTEREST HOLDER.
  EACH CREDITOR OR INTEREST HOLDER IS CAUTIONED TO OBTAIN INDEPENDENT
  AND COMPETENT TAX ADVICE PRIOR TO VOTING ON THE PLAN.

                                          ARTICLE XI.
                                  JURISDICTION OF THE COURT

    11.1      General Retention of Jurisdiction

          Until this Chapter 11 Case is closed, the Bankruptcy Court shall retain the fullest and most
  extensive jurisdiction permissible, including, without limitation, that necessary (a) to ensure that
  the purposes and intent of the Plan are carried out, (b) to enforce and interpret the terms and
  conditions of the Plan, and (c) to enter such orders or judgments including, without limitation,
  injunctions necessary to enforce the rights, title, and powers of the Debtor and/or the Reorganized
  Debtor. Except as otherwise provided in the Plan, the Bankruptcy Court shall retain jurisdiction
  to hear and determine all Claims against and Equity Interests in the Debtor and to adjudicate and
  enforce all other causes of action that may exist on behalf of the Debtor.

    11.2      Specific Purposes

         Without limiting the effect of Section 11.1, the Bankruptcy Court shall retain jurisdiction
  after Confirmation to:

          (a)     modify the Plan after entry of the Confirmation Order, pursuant to the provisions
  of the Plan, the Bankruptcy Code, and the Bankruptcy Rules;

         (b)     correct any defect, cure any omission, reconcile any inconsistency, or make any
  other necessary changes or modifications in or to the Plan, or the Confirmation Order as may be
  necessary to carry out the purposes and intent of the Plan;

         (c)     hear and determine any cause of action, and to enter and implement such orders as
  may be necessary or appropriate, to execute, interpret, implement, consummate, or enforce the
  Plan and the transactions contemplated thereunder;

         (d)    hear and determine disputes arising in connection with the execution, interpretation,
  implementation, consummation, or enforcement of the Plan, and to enforce, including by specific
  performance, the provisions of the Plan;

         (e)     hear and determine disputes arising in connection with the execution, interpretation,
  implementation, consummation, or enforcement of the settlement agreements or other agreements
  entered into by the Debtor during this Chapter 11 Case;

         (f)    enter and implement orders or take such other actions as may be necessary or
  appropriate to restrain interference with the consummation or implementation of the Plan,


  037546-94063/4823-2284-3861.1               33
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 35
                                      of 79



  including, without limitation, to issue, administer, and enforce injunctions, releases, assignments,
  transfers of property or property rights, or other obligations contained in the Plan and the
  Confirmation Order;

          (g)    assure the performance by Reorganized Debtor of its obligations to make
  distributions under the Plan;

            (h)    enter such orders or judgments, including injunctions, as necessary to enforce the
  title, rights, and powers of the Debtor, Reorganized Debtor, or the Plan;

         (i)     hear and determine any and all adversary proceedings, applications, and contested
  matters, including any remands after appeal;

         (j)    ensure that distributions to holders of Allowed Claims are accomplished as
  provided herein;

          (k)    hear and determine any timely objections to or motions or applications concerning
  Claims or the allowance, classification, priority, compromise, setoff, estimation, or payment of
  any Claim, to the fullest extent permitted by the provisions of section 157 of title 28 of the United
  States Code;

        (l)    enter and implement such orders as may be appropriate in the event the
  Confirmation Order is for any reason stayed, revoked, modified, reversed, or vacated;

         (m)     hear and determine any motions, contested matters or adversary proceedings
  involving taxes, tax refunds, tax attributes, tax benefits, and similar or related matters with respect
  to the Debtor and/or Reorganized Debtor arising on or prior to the Effective Date, arising on
  account of transactions contemplated by the Plan, or relating to the period of administration of the
  Case;

         (n)     hear and determine all applications for the employment or compensation of
  Professionals and reimbursement of expenses under sections 330, 331, or 503(b) of the Bankruptcy
  Code or the Plan;

         (o)     recover all assets of the Debtor and property of the Estate wherever located,
  including actions under chapter 5 of the Bankruptcy Code;

          (p)    hear and determine any and all motions pending as of the Confirmation Date for
  the rejection, assumption, or assignment of Executory Contracts or unexpired leases and the
  allowance of any Claim resulting therefrom;

         (q)     hear and determine such other matters and for such other purposes as may be
  provided in the Confirmation Order;

          (r)      consider and act on the compromise and settlement of any Claim against, or Equity
  Interest in, the Debtor, including, without limitation, any disputes relating to any Administrative
  Claims or any Bar Date;



  037546-94063/4823-2284-3861.1                 34
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 36
                                      of 79



         (s)     hear and determine all questions and disputes regarding title to the assets of the
  Debtor or its Estate;

          (t)    to issue such orders in aid of execution of the Plan to the extent authorized by
  section 1142 of the Bankruptcy Code; and the court may issue such orders in aid of consummation
  of the Plan under sections 105 and 1142 of the Bankruptcy Code, including orders to authorize the
  Debtor (or such other party as may be designated by the Bankruptcy Court) to deliver and execute,
  on behalf of the Lender, any documents evidencing the Restructured Loan or related agreements;

         (u)   hear and determine any other matters related hereto, including the implementation
  and enforcement of all orders entered by the Bankruptcy Court in the Case; and

         (v)     enter such orders as are necessary to implement and enforce any injunctions
  provided for in the Plan and Confirmation Order.

                                          ARTICLE XII.
                                         MISCELLANEOUS

    12.1      Amendment or Modification of the Plan

          The Plan may be amended or modified by the Debtor prior to the hearing on confirmation
  without notice or hearing and without an additional Disclosure Statement pursuant to
  section 1127(a) of the Bankruptcy Code and, to the extent applicable, Bankruptcy Rule 3019. Post-
  confirmation amendments or modifications of the Plan may be allowed by the Court under
  section 1127(b) of the Bankruptcy Code if the proposed amendment or modification is offered
  before the Plan has been substantially consummated. The sole right to amend or modify the Plan
  at any time shall be reserved to the Debtor.

    12.2      Effective Date and Final Decree

          The effective date will be the first Business Day that is ten (10) days after the Confirmation
  Date on which (a) no stay of the Confirmation Order is in effect; and (b) all conditions to
  effectiveness set forth in the Plan have been satisfied or waived in accordance with the terms of
  the Plan. No payments to Creditors will be made prior to the Effective Date. Debtor intends to
  file a motion for entry of a final decree within six (6) months from the Effective Date.

                [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




  037546-94063/4823-2284-3861.1                 35
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 37
                                      of 79



  Dated: December 29, 2020

                                       WC 56 EAST AVENUE, LLC,
                                       Debtor

                                       BY: WC 56 EAST AVENUE MM, LLC,
                                       Managing Member of the Debtor

                                         /s/ Natin Paul
                                       By: Natin Paul
                                       Its: President


  WALLER LANSDEN DORTCH & DAVIS, LLP
  Morris D. Weiss
  Texas Bar No. 21110850
  Mark C. Taylor
  Texas Bar No. 19713225
  Evan J. Atkinson
  Texas Bar No. 24091844
  100 Congress Ave., Suite 1800
  Austin, Texas 78701
  Telephone: (512) 685-6400
  Facsimile: (512) 685-6417
  morris.weiss@wallerlaw.com
  mark.taylor@wallerlaw.com
  evan.atkinson@wallerlaw.com

  ATTORNEYS FOR DEBTOR




  037546-94063/4823-2284-3861.1
                             SIGNATURE PAGE – DISCLOSURE STATEMENT
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 38
                                      of 79



                                   EXHIBIT A

                                  Proposed Plan




  037546-94063/4823-2284-3861.1
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 39
                                      of 79



                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION
  In re:                                     §      Chapter 11
                                             §
  WC 56 EAST AVENUE, LLC                     §      Case No. 19-11649-tmd
                                             §
           Debtor                            §

                        DEBTOR’S SECOND AMENDED CHAPTER 11
                             PLAN OF REORGANIZATION

  DATED: December 29, 2020.

                                           WALLER LANSDEN DORTCH & DAVIS, LLP
                                           Morris D. Weiss
                                           Texas Bar No. 21110850
                                           Mark C. Taylor
                                           Texas Bar No. 19713225
                                           Evan J. Atkinson
                                           Texas Bar No. 24091844
                                           100 Congress Ave., Suite 1800
                                           Austin, Texas 78701
                                           Telephone: (512) 685-6400
                                           Facsimile: (512) 685-6417
                                           morris.weiss@wallerlaw.com
                                           mark.taylor@wallerlaw.com
                                           evan.atkinson@wallerlaw.com

                                           ATTORNEYS FOR DEBTOR




  037546-94063/4811-6076-0789.1
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 40
                                      of 79



                                                      TABLE OF CONTENTS

  ARTICLE I DEFINITIONS AND RULES OF INTERPRETATION .................................... 3
    1.01. Defined Terms .............................................................................................................. 3
    1.02. Rules of Interpretation .................................................................................................. 9
    1.03. Computation of Time .................................................................................................. 10
    1.04. References to Currency ............................................................................................... 10
    1.05. Reference to the Debtor or the Reorganized Debtor ................................................... 10
    1.06. Controlling Document ................................................................................................ 10

  ARTICLE II TREATMENT OF UNCLASSIFIED CLAIMS ............................................... 10
    2.01. Unclassified Claims .................................................................................................... 10
    2.02. Administrative Claims ................................................................................................ 10
    2.03. Statutory Fees.............................................................................................................. 11
    2.04. Priority Tax Claims ..................................................................................................... 11
    2.05. Professional Fee Claims .............................................................................................. 11
    2.06. Post-Effective Date Fees and Expenses ...................................................................... 11

  ARTICLE III CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY
  INTERESTS ................................................................................................................................ 12
     3.01. Introduction ................................................................................................................. 12
     3.02. Summary of Classification .......................................................................................... 12
     3.03. Designation of Unimpaired and Impaired Classes...................................................... 12
     3.04. Acceptance of the Plan................................................................................................ 12
     3.05. Nonconsensual Confirmation...................................................................................... 12
     3.06. Classification and Treatment of Claims and Equity Interests ..................................... 12
     3.07. Payments to U.S. Trustee ............................................................................................ 16

  ARTICLE IV IMPLEMENTATION OF PLAN ..................................................................... 16
    4.01 Reorganized Debtor .................................................................................................... 16
    4.02 Revesting of Assets ..................................................................................................... 16
    4.03 Vesting and Enforcement of Causes of Action ........................................................... 16
    4.04 Preservation of Causes of Action ................................................................................ 16
    4.05 The Reorganized Debtor’s Obligations Under the Plan ............................................. 17
    4.06 Exemption from Transfer Taxes ................................................................................. 18

  ARTICLE V TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
  LEASES ....................................................................................................................................... 18
    5.01. Assumption or Rejection of Executory Contracts and Unexpired Leases .................. 18
    5.02. Objections to Assumption of Executory Contracts and Unexpired Leases ................ 18
    5.03. Payments Related to Assumption of Executory Contracts and Unexpired Leases ..... 19
    5.04. Bar Date for Rejection Damages ................................................................................ 19
    5.05. Insurance Policies ....................................................................................................... 19

  ARTICLE VI DETERMINATION OF CLAIMS ................................................................... 19
    6.01. Objections to Claims ................................................................................................... 19
    6.02. Contingent Claims ...................................................................................................... 20

  037546-94063/4811-6076-0789.1
                                                                    i
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 41
                                      of 79



       6.03.      Undeliverable/Returned Distributions ........................................................................ 20
       6.04.      Distributions on Allowance or Disallowance of Disputed Claims ............................. 20
       6.05.      Reserve Pending Distributions .................................................................................... 20
       6.06.      De Minimis Distributions ........................................................................................... 21
       6.07.      Additional Charges ..................................................................................................... 21

  ARTICLE VII CONDITIONS PRECEDENT ......................................................................... 21
    7.01. Conditions to Confirmation ........................................................................................ 21
    7.02. Conditions to Effectiveness ........................................................................................ 22
    7.03. Waiver of Conditions .................................................................................................. 22

  ARTICLE VIII JURISDICTION OF THE COURT .............................................................. 22
    8.01. General Retention of Jurisdiction ............................................................................... 22
    8.02. Specific Purposes ........................................................................................................ 23

  ARTICLE IX EFFECT OF CONFIRMATION ...................................................................... 25
    9.01. General ........................................................................................................................ 25
    9.02. Plan Injunction ............................................................................................................ 25
    9.03. Discharge of Claims .................................................................................................... 25
    9.04. Exculpation ................................................................................................................. 26
    9.05. Indemnification Obligations ....................................................................................... 26
    9.06. Payment to the United States Trustee ......................................................................... 26
    9.07. Post-Petition Reports and Payments to the United States Trustee.............................. 26
    9.08. Retention of Claims and Interests ............................................................................... 26
    9.09. Setoffs ......................................................................................................................... 27

  ARTICLE X NOTICES ............................................................................................................. 27
    10.01. General ........................................................................................................................ 27

  ARTICLE XI MISCELLANEOUS ........................................................................................... 27
    11.01. Amendment or Modification to Plan .......................................................................... 27
    11.02. Correction of Plan ....................................................................................................... 27
    11.03. Revocation of Plan ...................................................................................................... 27
    11.04. Binding Effect ............................................................................................................. 28
    11.05. Notices ........................................................................................................................ 28
    11.06. Final Allowance .......................................................................................................... 28
    11.07. Consummation ............................................................................................................ 28
    11.08. Disbursing Agent ........................................................................................................ 28
    11.09. Further Authorization.................................................................................................. 28
    11.10. Means of Cash Payment.............................................................................................. 29
    11.11. Plan Supplement ......................................................................................................... 29
    11.12. Severability of Plan Provisions ................................................................................... 29
    11.13. Governing Law ........................................................................................................... 29
    11.14. Conflicts ...................................................................................................................... 29
    11.15. Entire Agreement ........................................................................................................ 29



  037546-94063/4811-6076-0789.1
                                                                 ii
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 42
                                      of 79



                                         INTRODUCTION

          WC 56 East Avenue, LLC (the “Debtor”), the Debtor in Possession in this chapter 11
  case, proposes the following Plan of Reorganization for the treatment of its outstanding claims
  and equity interests. Holders of Claims and Equity Interests should refer to the Disclosure
  Statement for a discussion of the Debtor’s history, business, and assets as well as a summary and
  description of the Plan. The Debtor is the proponent of the Plan within the meaning of section
  1129 of the Bankruptcy Code.

          Subject to the restrictions on modifications set forth in section 1127 of the Bankruptcy
  Code, Bankruptcy Rule 3019, and Section 11.01 of this Plan, the Debtor reserves the right to
  alter, amend, or modify this Plan.

                                          ARTICLE I
                          DEFINITIONS AND RULES OF INTERPRETATION

          1.01. Defined Terms. Capitalized terms used in the Plan that are not defined in
  Article I but are defined in the Bankruptcy Code shall have the respective meanings specified in
  the Bankruptcy Code. The following terms used in the Plan shall have the respective meanings
  defined below:

           As used in this Plan, the following terms have the following meanings:

  “Administrative Claim” or “Administrative Expense Claim” means a Claim for any cost or
  expense of administration of the Chapter 11 Case Allowed pursuant to sections 503(b), 507(b) or
  546(c)(2) of the Bankruptcy Code and entitled to priority pursuant to section 507(a)(1) of the
  Bankruptcy Code, including: (a) fees payable pursuant to 28 U.S.C. § 1930; (b) actual and
  necessary costs and expenses incurred in the ordinary course of the Debtor’s business; (c) actual
  and necessary costs and expenses of preserving the Estate or administering this Chapter 11 Case;
  and (d) all Professional Fee Claims to the extent Allowed by Final Order pursuant to sections
  330, 331, or 503 of the Bankruptcy Code .

  “Administrative Claims Bar Date” means the first Business Day that is 30 days after the
  Confirmation Date.

  “Adversary Proceeding” means the Adversary Proceeding filed at Doc. 77, as it may be
  amended, captioned WC 56 East Avenue, LLC v. Pennybacker Capital Management, LLC, et al.,
  Case No. 20-01020-tmd, now on appeal to the United States District Court for the Western
  District of Texas, Austin Division, Case No. 20-cv-01037.

  “Allowed” means, in reference to a Claim or Equity Interest, (a) a Claim or Equity Interest that
  has been allowed by a Final Order; or (b) with respect to any Claim against, or Equity Interest in,
  the Debtor: (i) (A) proof of which, request for payment of which, or application for allowance of
  which, was filed or deemed filed with the Bankruptcy Court on or before the Bar Date, the
  Administrative Claims Bar Date, the Professional Fee Bar Date, or the Rejection Damages Bar
  Date, as applicable, for filing proofs of claim or equity interest or requests for payment for
  Claims of that type against the Debtor or other applicable date established by order of the
  Bankruptcy Court, even if that date is after the Bar Date, the Administrative Claims Bar Date,
  037546-94063/4811-6076-0789.1
                                               3
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 43
                                      of 79



  the Professional Fee Bar Date, or the Rejection Damages Bar Date, as applicable; or (B) a Claim
  or Equity Interest that is allowed by the Debtor; (ii) listed as undisputed, liquidated, and non-
  contingent in the Schedules and as to which no objection to its allowance or motion to estimate
  for purposes of allowance has been interposed within the applicable period of limitation fixed by
  this Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court; and (iii) in each
  instance, a Claim or Equity Interest as to which no objection to its allowance or motion to
  estimate for purposes of allowance has been interposed within the applicable period of limitation
  fixed by this Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court or, as to
  which any such objection or motion has been interposed, to the extent allowed by a Final Order.
  The term “Allowed,” when used to modify a reference in this Plan to any Claim, Equity Interest,
  Class of Claims, or Class of Equity Interests, means a Claim or Equity Interest (or any Claim or
  Equity Interest in any Class) that is so Allowed.

  “Avoidance Action” means causes of action arising under chapter 5 of the Bankruptcy Code, or
  under related state or federal statutes and common law, including, without limitation, fraudulent
  transfer and fraudulent conveyance laws, whether or not litigation has been commenced to
  prosecute such causes of actions.

  “Ballot” means the form(s) distributed to holders of Impaired Claims and Impaired Equity
  Interests entitled to vote on the Plan on which to indicate their acceptance or rejection of the
  Plan.

  “Bankruptcy Code” means title 11 of the United States Code, as amended from time to time
  and applicable to this Chapter 11 Case.

  “Bankruptcy Court” or “Court” means the United States Bankruptcy Court for the Western
  District of Texas, Austin Division, or such other court as may have jurisdiction over this Chapter
  11 Case.

  “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as amended and
  prescribed pursuant to 28 U.S.C. § 2075, applicable to this Chapter 11 Case.

  “Bar Date” means the date or dates fixed by the Bankruptcy Court or by this Plan by which
  Persons asserting a Claim against, or Equity Interest in, the Debtor (except Administrative
  Claims, Professional Fee Claims, and Rejection Damages Claims) are required to file a proof of
  claim or equity interest or a request for payment or be forever barred from asserting a Claim
  against or Equity Interest in the Debtor or its property, from voting on this Plan, and from
  sharing in distributions under this Plan.

  “Business Day” means any day other than a Saturday, Sunday, or Legal Holiday (as defined in
  Bankruptcy Rule 9006).

  “Cash” means currency, checks drawn on a bank insured by the Federal Deposit Insurance
  Corporation, certified checks, money orders, negotiable instruments, and wire transfers of
  immediately available funds.

  “Chapter 11 Case” or “Case” means this case under Chapter 11 of the Bankruptcy Code in
  which the Debtor is the Debtor and Debtor-in-possession, pending before the Bankruptcy Court.

  037546-94063/4811-6076-0789.1
                                              4
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 44
                                      of 79



  “Claim” has the meaning assigned to such term by section 101(5) of the Bankruptcy Code.

  “Claim Objection Deadline” means the first Business Day that is the latest of (i) 10 days after
  the Effective Date; or (ii) such other date as may be established by the Bankruptcy Court.

  “Class” or “Classification” means the particular class designated in the Plan, pursuant to
  section 1122 and section 1129 of the Bankruptcy Code, into which the Claims of all Creditors
  have been segregated for purposes of voting and distributions.

  “Confirmation Date” means the date the Bankruptcy Court enters the Confirmation Order.

  “Confirmation Hearing” means the hearing held by the Bankruptcy Court to consider
  confirmation of the Plan pursuant to section 1129 of the Bankruptcy Code.

  “Confirmation Order” means the order of the Bankruptcy Court confirming this Plan in
  accordance with the Bankruptcy Code. The Confirmation Order need not necessarily be a Final
  Order.

  “Contingent Claim” means any Claim for which a proof of claim has been filed with the
  Bankruptcy Court that: (a) was not filed in a fixed amount, or has not accrued and depends on a
  future event that has not occurred and may never occur; and (b) has not been Allowed on or
  before the Confirmation Date.

  “Creditor” has the meaning assigned to such term by Section 101(10) of the Bankruptcy Code.

  “Debtor” shall have the meaning ascribed to it in the preamble herein.

  “Disallowed” means a Claim or any portion of a Claim that has been disallowed, overruled,
  withdrawn or expunged by Final Order. The term “Disallowed,” when used to modify a
  reference in this Plan to any Claim, Equity Interest, Class of Claims, or Class of Equity Interests,
  means a Claim or Equity Interest (or any Claim or Equity Interest in any Class) that is so
  disallowed.

  “Disclosure Statement” means the Disclosure Statement for the Plan of Reorganization for the
  Debtor dated March 2, 2020, together with any supplements, amendments, or modifications
  thereto.

  “Disputed” means (i) a Claim, Equity Interest or Administrative Expense Claim that is subject to
  a pending objection; or (ii) until the deadline in the Plan for filing objections to claims:

           (a)       a claim for which a corresponding Claim has not been listed in the Debtor’s
                     Schedules or for which the corresponding Claim is listed in the Debtor’s
                     Schedules with a differing amount, with a differing classification, or as a
                     disputed, contingent, or unliquidated Claim;

           (b)       a Claim which the Debtor in good faith believes is held by a holder either (i) from
                     which property is recoverable by the applicable Debtor pursuant to any of sections
                     542, 543, 550 or 553 of the Bankruptcy Code or (ii) that is a transferee of a

  037546-94063/4811-6076-0789.1
                                                  5
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 45
                                      of 79



                     transfer avoidable pursuant to sections 522(f), 522(h), 544, 545, 547, 548, 549 or
                     724(a) of the Bankruptcy Code unless the holder has paid the amount, or turned
                     over any such property for which such holder is liable pursuant to the terms of
                     sections 522(i), 542, 543, 550, or 553 of the Bankruptcy Code; and

           (c)       in any event, a Claim which has been paid during the pendency of this Chapter 11
                     Case pursuant to an order of the Court allowing the payment of such pre-petition
                     claim.

  “Disputed Claims Reserve” shall have the meaning set forth in Section 6.05 hereof.

  “Distributions” means a payment of Cash to the holders of Allowed Claims pursuant to the
  Plan.

  “Effective Date” means the first Business Day that is fourteen (14) days after the Confirmation
  Date on which (a) no stay of the Confirmation Order is in effect; and (b) all conditions to
  effectiveness set forth in Section 7.02 of this Plan have been satisfied or waived in accordance
  with the terms of this Plan.

  “Entity” shall have the meaning assigned to such term by Section 101(15) of the Bankruptcy
  Code.

  “Equity Interest” means any equity interest in the Debtor represented by (i) any class or series
  of common or preferred stock, (ii) any membership interest; or (iii) any general or limited
  partnership interest issued before the Effective Date, and any warrants, options, or rights to
  purchase any common or preferred stock.

  “Estate” means the estate for the Debtor created in this Chapter 11 Case pursuant to section 541
  of the Bankruptcy Code.

  “Exculpated Party” or “Exculpated Parties” means the Debtor, the Reorganized Debtor, the
  holders of Equity Interests and their agents, officers, directors, managers, employees,
  representatives, advisors, attorneys, affiliates, shareholders, or members, or any of their
  successors or assigns.

  “Executory Contract” means any contract or agreement between the Debtor and any Person or
  entity pursuant to which a duty of performance remains on one or both sides.

  “Final Order” means an order of a court: (a) to which the time to appeal, petition for writ of
  certiorari, or otherwise seek appellate review or to move for reargument, rehearing or
  reconsideration has expired and as to which no appeal, petition for writ of certiorari, or other
  appellate review, or proceedings for reargument, rehearing, or reconsideration shall then be
  pending; or (b) as to which any right to appeal, petition for certiorari, or move for reargument,
  rehearing, or reconsideration shall have been waived in writing by the party with such right; or
  (c) in the event that an appeal, writ of certiorari, or other appellate review or reargument,
  rehearing, or reconsideration thereof has been sought, which shall have been affirmed by the
  highest court to which such order was appealed, from which writ of certiorari or other appellate
  review or reargument, rehearing, or reconsideration was sought, and as to which the time to take

  037546-94063/4811-6076-0789.1
                                                  6
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 46
                                      of 79



  any further appeal, to petition for writ of certiorari, to otherwise seek appellate review, and to
  move for reargument, rehearing, or reconsideration shall have expired; provided, however, that
  the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure or pursuant to
  section 1144 of the Bankruptcy Code, or any analogous rule under the Bankruptcy Rules, may be
  filed with respect to such order shall not cause such order not to be a Final Order.

  “Holder” and, collectively, “Holders,” means a Person or Entity legally or beneficially, as
  applicable, holding a Claim or Equity Interest.

  “Impaired” means, when used with reference to a Claim or Equity Interest, a Claim or Equity
  Interest that is impaired within the meaning of section 1124 of the Bankruptcy Code.

  “Impaired Claim” means a Claim classified in an Impaired Class.

  “Impaired Class” means each of Classes 1 and 2 as set forth in Article III of the Plan.

  “Lease” means that certain Lease Agreement between the Debtor, as Landlord, and Zengistics,
  Inc., as Tenant dated June 22, 2018, as in effect as of the Petition Date.

  “Lender” means 56 East Avenue, LP.

  “Lien” has the meaning assigned to such term by section 101(37) of the Bankruptcy Code,
  except for a lien that has been avoided in accordance with sections 544, 545, 546, 547, 548, or
  549 of the Bankruptcy Code or applicable state law.

  “Person” means any individual, corporation, partnership, limited liability company, limited
  liability partnership, joint venture, association, joint-stock company, trust, unincorporated
  association or organization, governmental agency or associated political subdivision.

  “Petition Date” means December 2, 2019, the date when the Chapter 11 Case was instituted by
  the Debtor filing its voluntary petition pursuant to chapter 11 of the Bankruptcy Code.

  “Plan” means this Plan, either in its present form or as it may be amended, supplemented, or
  modified from time to time in accordance with the terms of this Plan, including, except where the
  context otherwise requires, all its annexed exhibits.

  “Plan Supplement” means the compilation of documents and forms of documents, all of which
  may be amended, modified, replaced and/or supplemented from time to time, to be filed with the
  Bankruptcy Court on or before the date that is seven (7) days prior to the scheduled
  commencement of the Confirmation Hearing that are required in order to consummate the Plan,
  including but not limited to the forms and lists as specified in the Plan and Disclosure Statement.

  “Priority Tax Claim” means any Claim of a governmental unit entitled to priority pursuant to
  section 507(a)(8) of the Bankruptcy Code.

  “Priority Secured Tax Claim” means a Secured Claim of a governmental entity whose claim
  would be a Priority Tax Claim pursuant to sections 502(i) or 507(a) of the Bankruptcy Code if it
  was not a Secured Claim.

  037546-94063/4811-6076-0789.1
                                               7
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 47
                                      of 79



  “Professional” means a Person: (a) employed in this Chapter 11 Case in accordance with an
  order of the Bankruptcy Court pursuant to sections 327, 328, 363, or 1103 of the Bankruptcy
  Code and to be compensated for services pursuant to r sections 327, 328, 329, 330, and 331 of
  the Bankruptcy Code or order of the Bankruptcy Court; or (b) for whom compensation and
  reimbursement has been Allowed by a Final Order pursuant to section 503(b)Bankruptcy Code.

  “Professional Fee Bar Date” means the first Business Day that is 30 days after the
  Confirmation Date.

  “Professional Fee Claim” means an Administrative Claim for compensation and reimbursement
  of expenses of a Professional rendered or incurred before the Effective Date submitted in
  accordance with sections 328, 330, 331, or 503(b) of the Bankruptcy Code.

  “Property” shall mean the property owned by the Debtor, a 1.12 acre parcel located in the
  Rainey Street District at 56 East Avenue in downtown Austin.

  “Pro Rata” means a proportionate share, such that the ratio of the consideration distributed on
  account of an Allowed Claim or Equity Interest in a Class to the amount of such Allowed Claim
  or Equity Interest is the same as the ratio of the amount of the consideration distributed on
  account of all Allowed Claims or Equity Interests in that Class to the amount of all Allowed
  Claims or Equity Interests in that Class.

  “Proof of Claim” means a proof of Claim Filed against the Debtor in this Chapter 11 Case.

  “Refinance” shall mean a refinance of the obligations to the Lender.

  “Reinstated” or “Reinstatement” means (a) leaving unaltered the legal, equitable, and
  contractual rights to which a Claim entitles the Holder of such Claim so as to leave such Claim
  Unimpaired; or (b) notwithstanding any contractual provision or applicable law that entitles the
  Holder of a Claim to demand or receive accelerated payment of such Claim after the occurrence
  of a default: (i) curing any such default that occurred before or after the Petition Date, other than
  a default of a kind specified in section 365(b)(2) of the Bankruptcy Code or of a kind that
  section 365(b)(2) expressly does not require to be cured; (ii) reinstating the maturity (to the
  extent such maturity has not otherwise accrued by the passage of time) of such Claim as such
  maturity existed before such default; (iii) compensating the Holder of such Claim for any
  damages incurred as a result of any reasonable reliance by such Holder on such contractual
  provision or such applicable law; (iv) if such Claim arises from a failure to perform a
  nonmonetary obligation other than a default arising from failure to operate a nonresidential real
  property lease subject to section 365(b)(l)(A), compensating the Holder of such Claim (other
  than the Debtor or an insider) for any actual pecuniary loss incurred by such Holder as a result of
  such failure; and (v) not otherwise altering the legal, equitable, or contractual rights to which
  such Claim entitles the Holder.

  “Rejection Damages Bar Date” means the date that is thirty (30) days after the entry of an order
  of the Bankruptcy Court authorizing rejection of the Executory Contracts or unexpired leases,
  which order may be the Confirmation Order.

  “Reorganized Debtor” means the Debtor on and after the Effective Date.

  037546-94063/4811-6076-0789.1
                                               8
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 48
                                      of 79



  “Schedules” means the schedules of assets and liabilities, the list of holders of interests, and the
  statements of financial affairs filed by the Debtor pursuant to section 521 of the Bankruptcy
  Code and Bankruptcy Rule 1007, as the schedules, list, and statements may have been or may be
  supplemented or amended from time to time.

  “Secured” means any Claim (a) listed in the Schedules as a liquidated, non-contingent, and
  undisputed secured Claim; or (b) reflected in a proof of claim as a Secured Claim, secured by a
  Lien to the extent of the value of the collateral securing such Lien, as determined in accordance
  with section 506(a) of the Bankruptcy Code, or, if the Claim is subject to setoff pursuant to
  section 553 of the Bankruptcy Code, net of the setoff. The term “Secured,” when used to modify
  a reference in this Plan to any Claim or Class of Claims means a Claim (or any Claim in any
  Class) that is so Secured.

  “Solicitation” means the solicitation by the Debtor from Holders of Claims and Equity Interests
  entitled to vote on the Plan pursuant to section 1126(b) of the Bankruptcy Code.

  “Substantial Consummation” shall mean the commencement of distribution pursuant to the
  Plan as contemplated by section 1101(c) of the Bankruptcy Code.

  “State Court Lawsuit” shall mean the lawsuit filed by the Debtor on October 24, 2019, against
  Lender styled WC 56 East Avenue, LLC v. U.S. Real Estate Credit Holdings III-A, LP and 56
  East Avenue, L.P., Cause No. D-1-GN-19-007411 in the 250th Judicial District Court of Travis
  County, Texas.

  “Statement of Financial Affairs” means the Statement of Financial Affairs (and any
  amendments or supplements thereto) filed by the Debtor in this Chapter 11 Case.

  “Taxing Authorities” shall mean the various local, state, and federal taxing authorities with
  jurisdiction regarding the property of the Debtor.

   “Unsecured” means any Claim against the Debtor’s Estate for which the holder has no security
  for the repayment thereof and for which the holder is not entitled to any priority under the
  Bankruptcy Code. The term “Unsecured,” when used to modify a reference in this Plan to any
  Claim or Class of Claims, means a Claim (or any Claim in any Class) that is so Unsecured.

  “U.S. Trustee” means the Office of the United States Trustee for the Western District of Texas.

  “U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6).

  “Voting Deadline” means [DATE], 2020.

  “Voting Record Date” means [DATE], 2020.

          1.02. Rules of Interpretation. Unless otherwise provided herein for purposes of the
  Plan: (a) whenever it is appropriate from the context, each term, whether stated in the singular or
  the plural, will include both the singular and the plural; (b) any reference in the Plan to a
  contract, instrument, release, or other agreement or document being in a particular form or on
  particular terms and conditions means that such document will be substantially in such form or

  037546-94063/4811-6076-0789.1
                                               9
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 49
                                      of 79



  substantially on such terms and conditions; (c) any reference in the Plan to an existing document
  or exhibit filed or to be filed means such document or exhibit, as it may have been or may be
  amended, modified, or supplemented pursuant to the Plan; (d) any reference to any Entity as a
  holder of a Claim includes that Entity’s successors and assigns; (e) all references in the Plan to
  sections, Articles, and exhibits are references to sections, Articles, and exhibits of or to the Plan;
  (f) the words “herein,” “hereof,” “hereunder,” “hereto” and others of similar import refer to the
  Plan in its entirety rather than to a particular portion of the Plan; (g) captions and headings to
  Articles and sections are inserted for convenience of reference only and are not intended to be a
  part of, or to affect the interpretation of, the Plan; and (h) the rules of construction set forth in
  section 102 of the Bankruptcy Code will apply.

         1.03. Computation of Time. In computing any period of time prescribed or allowed by
  the Plan, the provisions of Bankruptcy Rule 9006(a) will apply.

          1.04. References to Currency. All references in the Plan to monetary figures shall
  refer to currency of the United States of America, unless otherwise expressly provided.

          1.05. Reference to the Debtor or the Reorganized Debtor. Except as otherwise
  specifically provided in the Plan to the contrary, references in the Plan to the Debtor or the
  Reorganized Debtor shall mean the Debtor and the Reorganized Debtor, as applicable, to the
  extent the context requires.

         1.06. Controlling Document. In the event of an inconsistency between the Plan and
  the Disclosure Statement or any other order (other than the Confirmation Order) referenced in
  the Plan (or any exhibits, schedules, appendices, supplements or amendments to any of the
  foregoing, other than the Plan Supplement), the terms of the Plan shall control in all respects. In
  the event of an inconsistency between the Plan and the Plan Supplement, the terms of the
  relevant document in the Plan Supplement shall control (unless stated otherwise in such Plan
  Supplement document or in the Confirmation Order). In the event of an inconsistency between
  the Confirmation Order and the Plan, the Confirmation Order shall control.

                                             ARTICLE II
                                  TREATMENT OF UNCLASSIFIED CLAIMS

          2.01. Unclassified Claims. As provided in section 1123(a)(1) of the Bankruptcy Code,
  Administrative Expense Claims and Priority Tax Claims are not classified for purposes of voting
  on, or receiving distributions under, the Plan. Holders of Administrative Expense Claims and
  Priority Tax Claims are not entitled to vote on this Plan but, rather, are treated separately in
  accordance with Sections 2.02 and 2.04 of this Plan and pursuant to section 1129(a)(9)(A) of the
  Bankruptcy Code.

         2.02. Administrative Claims. Each holder of an Allowed Administrative Claim
  (except any holder that agrees to a lesser or otherwise different treatment) shall be paid in full, in
  Cash, in full satisfaction of such Claim, on the later of the Effective Date or the date on which
  such Administrative Claim becomes an Allowed Claim, provided, however, that (a) Allowed
  Administrative Claims representing (1) post-petition liabilities incurred in the ordinary course of
  business by the Debtor or (2) post-petition contractual liabilities arising under loans or advances

  037546-94063/4811-6076-0789.1
                                               10
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 50
                                      of 79



  to the Debtor, whether or not incurred in the ordinary course of business, shall be paid in
  accordance with the terms and conditions of the particular transactions relating to such liabilities
  and any agreements relating thereto, and (b) Professional Fee Claims shall be paid on the later of
  (i) thirty (30) days after the Effective Date, or (ii) thirty (30) days following the date of a Final
  Order determining and Allowing such Claim as a Professional Fee Claim.

          2.03. Statutory Fees. On or before the Effective Date, Administrative Expense Claims
  for fees payable pursuant to 28 U.S.C. § 1930, as determined by the Bankruptcy Court at the
  Confirmation Hearing, will be paid in Cash equal to the Allowed amount of such Administrative
  Expense Claims. All fees payable pursuant to 28 U.S.C. § 1930 subsequent to the Confirmation
  Date will be paid by the Reorganized Debtor in accordance therewith until the entry of a Final
  Decree.

         2.04. Priority Tax Claims. In the event that any Property which is secured by the
  Secured Tax Claims is sold during the term of the Plan, the unpaid taxes secured by such
  Property shall be paid in full upon the sale of the Property.

           The Taxing Authorities shall retain all Liens until such taxes are paid in full.

         2.05. Professional Fee Claims. Unless otherwise ordered by the Bankruptcy Court, the
  Holders of Professional Fee Claims shall file their respective final fee applications for the
  allowance of compensation for services rendered and reimbursement of expenses incurred
  through the Effective Date by no later than the date set for the Confirmation Hearing reflecting
  fees and expenses incurred as of the end of the month preceding the date of the Confirmation
  Hearing with an estimate for the fees and expenses incurred from the end of such period until the
  Confirmation Hearing. If granted by the Bankruptcy Court, such Claim shall be paid in full in
  such amount as is Allowed by the Bankruptcy Court on the date such Professional Fee Claim
  becomes an Allowed Professional Fee Claim, or as soon as reasonably practicable thereafter. The
  Debtor shall be responsible for and timely pay all Allowed Professional Fee Claims in full.

         2.06. Post-Effective Date Fees and Expenses. Except as otherwise specifically
  provided in the Plan, from and after the Effective Date, the Debtor or Reorganized Debtor shall,
  in the ordinary course of business and without any further notice or application to or action,
  order, or approval of the Court, pay in Cash the reasonable, actual, and documented legal,
  professional, or other fees and expenses related to implementation of the Plan and consummation
  incurred on or after the Effective Date by the Professionals. Upon the Effective Date, any
  requirement that Professionals comply with sections 327 through 331, 363, and 1103 of the
  Bankruptcy Code in seeking retention or compensation for services rendered after such date shall
  terminate, and the Debtor or Reorganized Debtor may employ and pay any Professional in the
  ordinary course of business without any further notice to or action, order, or approval of the
  Court.




  037546-94063/4811-6076-0789.1
                                                11
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 51
                                      of 79



                                         ARTICLE III
                          CLASSIFICATION AND TREATMENT OF CLAIMS
                                   AND EQUITY INTERESTS

          3.01. Introduction. This Plan places all Claims and Equity Interests, except
  unclassified Claims provided for in Article 2, in the Classes listed below. Unless otherwise
  stated, a Claim or Equity Interest is placed in a particular Class only to the extent that it falls
  within the description of that Class, and is classified in any other Class to the extent that any
  portion thereof falls within the description of such other Class.

          3.02. Summary of Classification. In accordance with section 1123(a)(1) of the
  Bankruptcy Code, all Claims and Equity Interests are placed in the Classes described below for
  all purposes, including voting on, confirmation of, and distributions under, this Plan as follows:

  Class No.           Class Description                           Status                  Voting Rights

  Class 1             Lender                                      Impaired                Entitled to Vote

  Class 2             Allowed Unsecured Claims                    Impaired                Entitled to Vote

  Class 3             Allowed Equity Interests                    Unimpaired              Not Entitled to Vote


         3.03.       Designation of Unimpaired and Impaired Classes.                        Classes 1 and 2 are
  impaired.

          3.04. Acceptance of the Plan. An impaired Class of Creditors shall have accepted the
  Plan if the Plan is accepted by at least two-thirds in amount and more than one-half in number of
  the Allowed Claims or such Class that have accepted or rejected the Plan. Any impaired Class of
  Creditors in which no member votes to accept or reject the Plan will be deemed to have accepted
  the Plan.

         3.05. Nonconsensual Confirmation. In the event any impaired Class fails to accept
  the Plan, in accordance with section 1129(a) of the Bankruptcy Code, the Debtor, as the Plan
  proponent, reserves the right to request that the Bankruptcy Court confirm the Plan in accordance
  with section 1129(b) of the Bankruptcy Code.

            3.06.    Classification and Treatment of Claims and Equity Interests.

            3.06.1        Class 1 – Lender.

                     3.06.1.1         The Lender’s Allowed Claim1 shall be paid at the election of the
                                      Debtor as follows:



  1
    The Debtor reserves the right to contest the amount asserted by the Lender, the extent, priority and validity of its
  liens and to assert causes of action for damages.

  037546-94063/4811-6076-0789.1
                                                      12
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 52
                                      of 79



                     (a)    The secured claim of the Lender will be paid as follows: (i) $500,000 in
                            cash on the Effective Date, and (ii) from tenant rents or other sources, the
                            sale of the Property or refinance proceeds post-confirmation, with interest-
                            only payments to be made monthly beginning on the 15th day of the month
                            after the Effective Date at three and one quarter percent (3.25%) per annum
                            simple interest, or such other rate as is determined by the Court. All
                            remaining principal, interest and costs will be due and payable on or before
                            June 30, 2021. Lender will retain its liens on the collateral currently
                            pledged to Lender, subject to the terms and uses described in the following
                            paragraph and the Adversary Proceeding. Any payments made hereunder
                            are without prejudice to Debtor’s claims against Lender in the Adversary
                            Proceeding, including the ability to clawback any payments made.

                            Reorganized Debtor shall be entitled to close the sale of the Property and the
                            Lender shall be required to release its lien provided that the gross sale price
                            is at least sufficient to satisfy the Lender in full. To the extent the Adversary
                            Proceeding is pending, the Bankruptcy Court shall determine how much of
                            the sale or refinance proceeds will be held in escrow until the resolution by
                            final order or judgment in the Adversary Proceeding. Subject to the
                            foregoing escrow provision, Lender will receive the net proceeds after
                            payment of customary closing costs (including broker’s fees, title insurance
                            fees, and other typical closing costs and taxes attributable to the Property) to
                            be applied as determined by the Court until the Court has determined that
                            the Lender has been paid its Allowed Claim. Interest will be paid monthly,
                            and taxes and insurance when due. Debtor shall also be entitled to utilize
                            rent from the Lease or other cash generated from use of the Property, to fund
                            payments of interest to the Lender.

                            The Plan will modify and/or supersede the Loan Agreement in respect of the
                            terms set forth herein as specified below2:

  Loan Document Provision               Plan’s Effect on Provision
  Full Repayment and                    Superseded by the Plan.
  Reconveyance (Loan
  Agreement, 8.1)
  Leasing (Loan Agreement,              Superseded by bankruptcy process.
  9.3)
  Application of Gross                  Modified by the Plan as follows: To the extent the Adversary
  Operating Income (Loan                Proceeding is pending, the Bankruptcy Court shall determine
  Agreement, 9.4)                       how much of the sale or refinance proceeds will be held in
                                        escrow until the resolution by final order or judgment in the
                                        Adversary Proceeding. Subject to the foregoing escrow
                                        provision, Lender will receive the net proceeds after payment
                                        of customary closing costs (including broker’s fees, title

  2
    The purpose of the below chart is to reflect only the material changes to the Loan Documents by the Plan after a
  reasonable review and is not intended to be a comprehensive list of every modification of said Loan Documents.

  037546-94063/4811-6076-0789.1
                                                     13
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 53
                                      of 79



  Loan Document Provision         Plan’s Effect on Provision
                                  insurance fees, and other typical closing costs and taxes
                                  attributable to the Property) to be applied as determined by the
                                  Court until the Court has determined that the Lender has been
                                  paid its Allowed Claim. Interest will be paid monthly, and
                                  taxes and insurance when due. Debtor shall also be entitled to
                                  utilize rent from the Lease or other cash generated from use of
                                  the Property, to fund payments of interest to the Lender. (Plan
                                  3.06.1.1(a))
  Further Assurances (Loan        Superseded by bankruptcy process.
  Agreement, 9.6)
  Transfers (Loan Agreement,      Modified by Plan as follows: The secured claim of the Lender
  Sections 9.9, 11.1(g))          will be paid as follows: (i) $500,000 in cash on the Effective
                                  Date, and (ii) from tenant rents or other sources, the sale of the
                                  Property or refinance proceeds post-confirmation, with
                                  interest-only payments to be made monthly beginning on the
                                  15th day of the month after the Effective Date at three and one
                                  quarter percent (3.25%) per annum simple interest, or such
                                  other rate as is determined by the Court. All remaining
                                  principal, interest and costs will be due and payable on or
                                  before June 30, 2021. Lender will retain its liens on the
                                  collateral currently pledged to Lender, subject to the terms and
                                  uses described in the following paragraph and the Adversary
                                  Proceeding. Any payments made hereunder are without
                                  prejudice to Debtor’s claims against Lender in the Adversary
                                  Proceeding, including the ability to clawback any payments
                                  made.

                                  Reorganized Debtor shall be entitled to close the sale of the
                                  Property and the Lender shall be required to release its lien
                                  provided that the gross sale price is at least sufficient to satisfy
                                  the Lender in full. To the extent the Adversary Proceeding is
                                  pending, the Bankruptcy Court shall determine how much of
                                  the sale or refinance proceeds will be held in escrow until the
                                  resolution by final order or judgment in the Adversary
                                  Proceeding. (Plan 3.06.1.1(a))
  Completion of Required          Superseded by bankruptcy process and reporting requirements.
  Capital Improvements and
  Tenant Improvements
  Commence by Borrower
  (Loan Agreement, Section
  9.12)
  Loan to Value Ratio (Loan       Superseded by the Plan.
  Agreement, Section 9.14)
  Reporting Covenants (Loan       Superseded by bankruptcy reporting requirements.
  Agreement, Article 10)

  037546-94063/4811-6076-0789.1
                                              14
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 54
                                      of 79



  Loan Document Provision              Plan’s Effect on Provision
  Monetary Event of Default            Modified by Plan as follows: In the event of a default under
  (Loan Agreement, Section             these provisions, Reorganized Debtor shall be entitled to five
  11.1(a); Note, Section 4(a))         (5) business days’ written notice and opportunity to cure, after
                                       which Lender shall be entitled to pursue its available remedies.
                                       Reorganized Debtor shall be entitled to three (3) such notices
                                       and opportunities to cure, after which Lender shall be entitled
                                       to pursue its available remedies. (Plan, Section 3.06.1.1(a)).
  Tax and Insurance Reserve;           Superseded by the Plan.
  Other Payments; Reserves
  (Loan Agreement, Sections
  2.4(a), 11.1(m))
  Distribution of Cash Flow            Superseded by the Plan.
  (Loan Agreement, Section
  2.5)
  Material Obligation (Loan            Superseded by the Plan.
  Agreement, Section 11.1(o))
  Note Rate (Note, Section             Modified by the Plan as follows: The secured claim of the
  1(d))                                Lender will be paid as follows: (i) $500,000 in cash on the
                                       Effective Date, and (ii) from tenant rents or other sources, the
                                       sale of the Property or refinance proceeds post-confirmation,
                                       with interest-only payments to be made monthly beginning on
                                       the 15th day of the month after the Effective Date at three and
                                       one quarter percent (3.25%) per annum simple interest, or such
                                       other rate as is determined by the Court. (Plan, Section
                                       3.06.1(a)).

                            In the event of a monetary default under these provisions, Lender shall
                            provide Reorganized Debtors written notice stating the basis for the default
                            (the “Default Notice”) and Reorganized Debtors shall have five (5) business
                            days from the Default Notice to cure said default (the “Cure Period”). If
                            such default is not cured within the Cure Period, Lender shall be entitled to
                            pursue its available remedies under the Loan Documents. Lender shall only
                            be required to provide Reorganized Debtors three (3) such Default Notices
                            and Cure Periods.

                     (b)    Lender may be paid in whole or in part at any time without penalty from the
                            proceeds of the sale or from any Refinancing obtained by or on behalf of the
                            Debtor or the Reorganized Debtor.

                     (c)    To the extent of any dispute regarding the Lender’s Allowed Claim, such
                            dispute may be adjudicated and determined in a Court of competent
                            jurisdiction, including the State Court or the Bankruptcy Court.

                     3.06.1.2        This Class is impaired.

           3.06.2          Class 2 – Unsecured Claims.

  037546-94063/4811-6076-0789.1
                                                   15
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 55
                                      of 79



                       3.06.2.1          Each holder of an Allowed Unsecured Claim3 shall receive
                                         payment in full of the allowed amount of each holder’s claim, to be
                                         paid thirty (30) days following payment of the Class 1 claim.

                       3.06.2.2          This Class is impaired.

             3.06.3        Class 3 – Equity Interests.

                       3.06.3.1          Each holder of an Equity Interest shall retain such interests, but
                                         shall not receive any distribution on account of such interests until
                                         Class 1 and Class 2 are paid in full.

                       3.06.3.2          This Class is not impaired.

         3.07. Payments to U.S. Trustee. Debtor shall make the payments and file all reports
  required by 28 U.S.C. § 1930(a)(6) unless and until this Chapter 11 Case is closed, converted, or
  dismissed.

                                                 ARTICLE IV
                                           IMPLEMENTATION OF PLAN

         4.01 Reorganized Debtor. From and after the Effective Date, Debtor will exist as the
  Reorganized Debtor. Except as otherwise provided in the Plan, the Reorganized Debtor will
  remain in possession and ownership of all of the assets of Debtor and shall operate them in its
  best business judgment without further oversight of the Bankruptcy Court.

         4.02 Revesting of Assets. Except as otherwise provided in the Plan, all Property of the
  Estate will revest in the Reorganized Debtor, subject only to (1) the Liens provided for in the
  Plan; and (2) the obligations of the Reorganized Debtor as set forth in the Plan and Confirmation
  Order - provided, however, that if this case is converted to a liquidation proceeding under
  chapter 7 of the Bankruptcy Code, then all of the Reorganized Debtor’s assets will revest in the
  chapter 7 estate. From and after the Effective Date, the Reorganized Debtor may operate its
  business and may use, acquire and dispose of property without the supervision of the Bankruptcy
  Court, free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules, subject to the
  terms and conditions of this Plan.

          4.03 Vesting and Enforcement of Causes of Action. Any and all claims and causes
  of action, shall vest in the Reorganized Debtor on the Effective Date, and the Reorganized
  Debtor shall be the only Entity entitled to pursue such claims or causes of action.

          4.04 Preservation of Causes of Action. In accordance with section 1123(b) of the
  Bankruptcy Code, the Reorganized Debtor shall retain and may enforce all rights to commence
  and pursue, as appropriate, any and all Causes of Action, whether arising before or after the
  Petition Date, including any actions specifically enumerated in the Plan Supplement, and such
  rights to commence, prosecute, or settle such Causes of Action shall be preserved
  notwithstanding the occurrence of the Effective Date. The Reorganized Debtor may pursue such
  3
      The Debtor reserves the right to object to any claims that it contests.

  037546-94063/4811-6076-0789.1
                                                           16
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 56
                                      of 79



  Causes of Action, as appropriate, in accordance with the best interests of the Reorganized
  Debtor. No Entity may rely on the absence of a specific reference in the Plan, the Plan
  Supplement, or the Disclosure Statement to any Causes of Action against it as any indication that
  the Debtor or the Reorganized Debtor will not pursue any and all available Causes of Action
  against it. The Debtor or the Reorganized Debtor, as applicable, expressly reserve all rights to
  prosecute any and all Causes of Action against any Entity, except as otherwise expressly
  provided in the Plan, unless any Causes of Action against an Entity are expressly waived,
  relinquished, exculpated, released, compromised, or settled in the Plan or a Court order. For the
  avoidance of doubt, in no instance will any Cause of Action preserved pursuant to this Article
  include any claim or Cause of Action with respect to, or against, a Released Party.

           In accordance with section 1123(b)(3) of the Bankruptcy Code, except as otherwise
  provided herein, any Causes of Action that the Debtor may hold against any Entity shall vest in
  the Reorganized Debtor. The Reorganized Debtor, through its authorized agents or
  representatives, shall retain and may exclusively enforce any and all such Causes of Action. The
  Reorganized Debtor shall have the exclusive right, authority, and discretion to determine and to
  initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to
  judgment any such Causes of Action, and to decline to do any of the foregoing without the
  consent or approval of any third party or further notice to or action, order, or approval of the
  Court.

          4.05 The Reorganized Debtor’s Obligations Under the Plan. The Reorganized
  Debtor shall perform all of the obligations under the Plan, including obligations to pay or
  otherwise satisfy the Allowed Claims. All Cash necessary for the Reorganized Debtor to make
  payments pursuant to the Plan shall be obtained from the proceeds of sale, proceeds of refinance,
  or rental receipts.

           (a)       From and after the Effective Date, the Reorganized Debtor shall, among other
                     things:

                     (1)      administer the Plan and take all steps and execute all instruments and
                              documents necessary to effectuate the Plan;

                     (2)      resolve Disputed Claims, and administer the Claims allowance and
                              disallowance processes as set forth in the Plan, including, without
                              limitation, objecting to, prosecuting, litigating, reconciling, settling and
                              resolving Claims and Disputed Claims in accordance with the Plan;

                     (3)      make decisions regarding the retention, engagement, payment and
                              replacement of professionals, employees and consultants;

                     (4)      administer the Distributions under the Plan, including (i) making
                              Distributions in accordance with the terms of the Plan and (ii) establishing
                              and maintaining the various reserves;

                     (5)      exercise such other powers as necessary or prudent to carry out the
                              provisions of the Plan;

  037546-94063/4811-6076-0789.1
                                                   17
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 57
                                      of 79



                     (6)      file appropriate tax returns; and

                     (7)      take such other actions as may be necessary or appropriate to effectuate
                              this Plan.

           (b)       Following the Effective Date the Reorganized Debtor may pay its post Effective
                     Date operating expenses in the ordinary course of its business without further
                     notice or orders of this Court.

          4.06 Exemption from Transfer Taxes. Pursuant to section 1146(c) of the Bankruptcy
  Code, the issuance, transfer, or exchange of notes or equity securities under the Plan or the
  making or delivery of any deed or other instrument or transfer under, in furtherance of, or in
  connection with the Plan, including without express or implied limitation, any transfers to or by
  the Reorganized Debtor, shall not be subject to any transfer, sales, stamp or other similar tax, and
  the Confirmation Order will direct the appropriate state or local governmental officials or agents
  to forego the collection of any such tax or governmental assessment and to accept for filing and
  recordation any of the forgoing instruments or other documents without the payment of any such
  tax or governmental assessment.

                               ARTICLE V
          TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         5.01. Assumption or Rejection of Executory Contracts and Unexpired Leases. On
  the Effective Date, except as otherwise provided in the Plan, any unexpired lease or Executory
  Contract that has not been previously assumed or rejected by the Debtor pursuant to an order of
  the Bankruptcy Court shall be deemed rejected by the Debtor under sections 365(a) and 1123 of
  the Bankruptcy Code. Debtor will file a list of contracts to be assumed prior to date of the
  Confirmation Hearing. Entry of the Confirmation Order shall constitute approval of such
  assumptions or rejections, as the case may be (as such lists may be amended, supplemented or
  modified on or before the Confirmation Date), pursuant to sections 365(a) and 1123 of the
  Bankruptcy Code. Any motions to assume Executory Contracts and unexpired leases pending on
  the Effective Date shall be subject to approval by the Bankruptcy Court on or after the Effective
  Date by a Final Order.

          5.02. Objections to Assumption of Executory Contracts and Unexpired Leases. To
  the extent that any party to an Executory Contract or unexpired lease identified for assumption,
  or any other party in interest, (a) asserts arrearages or damages pursuant to section 365(b)(1) of
  the Bankruptcy Code in an amount different from the amount, if any, set forth in the Schedules
  or otherwise asserted by the Debtor, (b) has any objection to the proposed adequate assurance of
  future performance, if required, or (c) has any other objection to the proposed assumption, cure,
  or assignment of a particular Executory Contract or unexpired lease on the terms and conditions
  provided for herein, all such asserted arrearages and any other objections shall be filed and
  served within the same deadline and in the same manner established for filing objections to the
  Plan.

         Failure to assert any arrearages different from the amount set forth in the Schedules (or
  the exhibits thereto) or otherwise asserted by the Debtor, or to file an objection within the time

  037546-94063/4811-6076-0789.1
                                                    18
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 58
                                      of 79



  period set forth above, shall constitute consent to the assumption, cure, and assignment on the
  terms provided for herein, including acknowledgment that (a) the Debtor (or its assignee(s)) has
  provided adequate assurance of future performance, if required, (b) the amount identified for
  “cure,” if any, is the amount necessary to compensate for any and all outstanding defaults or
  actual pecuniary loss under the Executory Contract or unexpired lease to be assumed, and (c) no
  other defaults exist under such Executory Contract or unexpired lease.

         If an objection to assumption and assignment is filed based upon lack of adequate
  assurance of future performance or otherwise, and the Court determines that the Debtor cannot
  assume the Executory Contract or unexpired lease either as proposed or as may be proposed
  pursuant to a modified proposal submitted by the Debtor, then the unexpired lease or Executory
  Contract shall automatically thereupon be deemed to have been rejected.

          5.03. Payments Related to Assumption of Executory Contracts and Unexpired
  Leases. Any monetary defaults, including claims for actual pecuniary loss, under each
  Executory Contract and unexpired lease to be assumed under the Plan shall be satisfied, pursuant
  to section 365(b)(1) of the Bankruptcy Code, by payment of the cure amount, if any, as
  otherwise agreed by the parties or as ordered by the Bankruptcy Court, in Cash within 90 days
  following the Effective Date, or on such other terms as may be agreed to by the parties to such
  Executory Contract or unexpired lease. In the event of a dispute regarding (a) the amount of any
  cure or pecuniary loss payment, (b) the ability of Reorganized Debtor to provide adequate
  assurance of future performance under the contract or lease to be assumed, if required, or (c) any
  other matter pertaining to assumption, the cure or pecuniary loss payments required by
  section 365(b)(1) of the Bankruptcy Code shall be made within a reasonable time following entry
  of a Final Order resolving the dispute and approving assumption.

          5.04. Bar Date for Rejection Damages. If the rejection of an Executory Contract or
  unexpired lease pursuant to this Article gives rise to a Claim by the other party or parties to such
  contract or lease, such Claim, to the extent that it is timely filed and is an Allowed Claim, shall
  be classified in Class 2; provided, however, that the Unsecured Claim arising from rejection shall
  be forever barred and shall not be enforceable against the Debtor, Reorganized Debtor, their
  successors or Property, unless a proof of Claim is Filed and served on the Reorganized Debtor
  within 30 days after the entry of an order of the Bankruptcy Court authorizing rejection of the
  Executory Contract or unexpired lease, which order may be the Confirmation Order.

          5.05. Insurance Policies. Notwithstanding anything contained in the Plan of
  Reorganization to the contrary, unless specifically rejected by order of the Bankruptcy Court, all
  of the Debtor’s insurance policies and any agreements, documents or instruments relating
  thereto, are treated as Executory Contracts under the Plan of Reorganization and will be assumed
  pursuant to the Plan of Reorganization, effective as of the Effective Date.

                                        ARTICLE VI
                                  DETERMINATION OF CLAIMS

         6.01. Objections to Claims. Notwithstanding the occurrence of the Effective Date,
  and except as to any Claim that has been Allowed under the Plan before the Effective Date, the
  Reorganized Debtor may object to the allowance of any Claim against the Debtor or seek

  037546-94063/4811-6076-0789.1
                                              19
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 59
                                      of 79



  estimation of any Claim on any grounds permitted by the Bankruptcy Code. All objections to
  Claims must be brought by filing the appropriate pleading in the Bankruptcy Court before the
  first Business Day that is 60 days after the Effective Date, but the Bankruptcy Court may
  approve a later date on the Reorganized Debtor’s motion filed (but not necessarily heard) before
  the first Business Day that is 60 days after the Effective Date.

          6.02. Contingent Claims. Until a Contingent Claim becomes an Allowed Claim or is
  Disallowed, the Claim will be treated as a Disputed Claim for all purposes under this Plan. The
  holder of a Contingent Claim will be entitled to a distribution under this Plan only when the
  Contingent Claim becomes an Allowed Claim. Any Contingent Claim for reimbursement or
  contribution held by a Person that may be liable with the Debtor is Disallowed as of the Effective
  Date if: (a) that Creditor’s Claim is Disallowed; (b) the Claim for reimbursement or contribution
  is contingent as of the Effective Date; or (c) that Person asserts a right of subrogation to the
  rights of the Creditor under section 509 of the Bankruptcy Code.

         6.03. Undeliverable/Returned Distributions. Any Distribution to be made to a
  Creditor will be sent to that Creditor at (i) the address set forth on the proof of Claim filed for
  such Creditor, or (ii) if no proof of Claim is filed, at the address set forth on the Debtor’s
  Schedules. In the event that a Distribution as herein provided is returned as undeliverable, or a
  Distribution is returned on account of there being no payment due to the affected Creditor, the
  Reorganized Debtor shall hold such Distribution for the affected Creditor for a period of 60 days
  following the Date of that Distribution for the benefit of the Creditor. If the affected Creditor
  does not make a demand, in writing, for such unclaimed Distribution within the 60-day period,
  the Creditor shall forfeit all entitlement to the Distribution, and the Distribution shall revert to the
  Reorganized Debtor.

          6.04. Distributions on Allowance or Disallowance of Disputed Claims. No
  Distributions will be made to any holder of a Claim unless and until the Claim becomes an
  Allowed Claim. If a Claim is not an Allowed Claim as of the Effective Date, Distributions on
  account of that Claim will commence only when the Claim becomes an Allowed Claim after the
  Effective Date or as otherwise specifically provided in this Plan. If a Disputed Claim becomes an
  Allowed Claim, the Reorganized Debtor will make a Distribution in accordance with the terms
  of this Plan applicable to Claims of the Class in which that Claim resides.

         6.05. Reserve Pending Distributions. With respect to any Disputed Claims in Class 2,
  on a periodic basis and at the same time as the Reorganized Debtor makes Distributions to the
  holders of Allowed Claims in such class hereunder, the Reorganized Debtor shall set aside an
  amount equal to the amount the holder of the Disputed Claim would have received had such
  Disputed Claim been an Allowed Claim as of the Effective Date (the “Disputed Claims
  Reserve”). Such Disputed Claims Reserve shall be released to the holder of a Disputed Claim
  within ten (10) days after it becomes an Allowed Claim so that such holder will receive all
  accrued but unmade payments as of such date so that such holder will have received equal
  treatment to holders of Allowed Claims. For purposes of the Disputed Claims Reserve, the
  Reorganized Debtor shall reserve based upon the amount reflected in the books and records of
  the Debtor.



  037546-94063/4811-6076-0789.1
                                                20
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 60
                                      of 79



         6.06. De Minimis Distributions. Any other provision of the Plan notwithstanding, the
  Reorganized Debtor shall not be required to make Distributions to holders of Allowed Claims in
  an amount less than $50.00 (unless such Allowed Claim is less than $50.00). Cash allocated to
  an Allowed Claim but withheld from Distribution pursuant to this subsection shall be held by the
  Reorganized Debtor for the account of and future Distribution to the holder of such Allowed
  Claim.

         6.07. Additional Charges. Except as may be expressly provided in the Plan or allowed
  by Final Order of the Bankruptcy Court, no interest, penalty, attorney’s fee or late charge shall
  be allowed or paid with respect to any Claim.

                                             ARTICLE VII
                                        CONDITIONS PRECEDENT

         7.01. Conditions to Confirmation. The following are conditions precedent to
  confirmation of this Plan, each of which must be satisfied or waived by the Debtor:

           (a)       Approval of Disclosure Statement.           The Bankruptcy Court approves the
                     Disclosure Statement.

           (b)       Form of Confirmation Order. The Bankruptcy Court enters the Confirmation
                     Order in form and substance reasonably acceptable to the Debtor.

           (c)       Form of Documents. The Plan, the Plan Supplement and all schedules,
                     documents, supplements and exhibits relating to this Plan shall have been filed in
                     form and substance acceptable to the Debtor and the Lender.

           (d)       Substance of Confirmation Order.            The Confirmation Order contains the
                     following:

                     (1)      the provisions of the Confirmation Order are nonseverable and mutually
                              dependent;

                     (2)      approval of the assumption, rejection, or assumption and assignment of the
                              specified Executory Contracts and unexpired leases;

                     (3)      all Executory Contracts or unexpired leases assumed and assigned by the
                              Debtor during this Chapter 11 Case or under this Plan remain in full force
                              and effect for the benefit of the Reorganized Debtor or any assignees of
                              such contracts or leases, as the case may be, notwithstanding any
                              provision in any such contract or lease (including those described in
                              section 365(b)(2) and (f) of the Bankruptcy Code) that prohibits or
                              conditions such assignment or transfer or that enables, permits, or requires
                              termination of such contract or lease;

                     (4)      approval of all documents included in the Plan Supplement;



  037546-94063/4811-6076-0789.1
                                                   21
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 61
                                      of 79



                     (5)      the Reorganized Debtor is released and discharged from all obligations
                              arising under all Executory Contracts and unexpired leases rejected by the
                              Debtor during this Chapter 11 Case or under this Plan;

                     (6)      except as otherwise provided in the Plan, the Reorganized Debtor is
                              discharged in accordance with Section 9.03 of this Plan; and

                     (7)      retention of jurisdiction of the Bankruptcy Court to the fullest extent
                              permissible by applicable law, and at least to the extent contemplated by
                              Article IX of this Plan.

         7.02. Conditions to Effectiveness. The following are conditions precedent to the
  occurrence of the Effective Date; provided, however, the Debtor may waive one or more of such
  conditions whereupon the Effective Date shall occur without further action by any Person:

           (a)       the Confirmation Date occurs;

           (b)       all documents necessary to effectuate the Plan as contained in the Plan
                     Supplement shall have been executed and delivered (or approved by the Court),
                     and all conditions precedent thereto shall have been satisfied (other than the
                     occurrence of the Effective Date);

           (c)       all authorizations and/or consents required, if any, in connection with the
                     consummation of this Plan shall have been obtained; and

           (d)       the Confirmation Order is not stayed pursuant to an order issued by a court of
                     competent jurisdiction.

         7.03. Waiver of Conditions. The Debtor may waive any condition to confirmation or
  the Effective Date, in whole or in part, at any time without notice, an order of the Bankruptcy
  Court, or any further action other than proceeding to confirmation and consummation of this
  Plan.

                                            ARTICLE VIII
                                     JURISDICTION OF THE COURT

          8.01. General Retention of Jurisdiction. Until this Chapter 11 Case is closed, the
  Bankruptcy Court shall retain the fullest and most extensive jurisdiction permissible, including,
  without limitation, that necessary (a) to ensure that the purposes and intent of the Plan are carried
  out, (b) to enforce and interpret the terms and conditions of the Plan, and (c) to enter such orders
  or judgments including, without limitation, injunctions necessary to enforce the rights, title, and
  powers of the Debtor and/or the Reorganized Debtor. Except as otherwise provided in the Plan,
  the Bankruptcy Court shall retain jurisdiction to hear and determine all Claims against and
  Equity Interests in the Debtor and to adjudicate and enforce all other causes of action that may
  exist on behalf of the Debtor. Nothing contained herein shall prevent the Reorganized Debtor
  from taking such action as may be necessary in the enforcement of any cause of action that each
  has or may have and that may not have been enforced or prosecuted by the Debtor, which cause


  037546-94063/4811-6076-0789.1
                                                  22
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 62
                                      of 79



  of action shall survive entry of the Confirmation Order and occurrence of the Effective Date and
  shall not be affected thereby except as specifically provided herein.

         8.02. Specific Purposes. Without limiting the effect of Section 8.01, the Bankruptcy
  Court shall retain jurisdiction after Confirmation to:

           (a)       modify the Plan after entry of the Confirmation Order, pursuant to the provisions
                     of the Plan, the Bankruptcy Code, and the Bankruptcy Rules;

           (b)       correct any defect, cure any omission, reconcile any inconsistency, or make any
                     other necessary changes or modifications in or to the Plan, or the Confirmation
                     Order as may be necessary to carry out the purposes and intent of the Plan;

           (c)       hear and determine any cause of action, and to enter and implement such orders as
                     may be necessary or appropriate, to execute, interpret, implement, consummate,
                     or enforce the Plan and the transactions contemplated thereunder;

           (d)       hear and determine disputes arising in connection with the execution,
                     interpretation, implementation, consummation, or enforcement of the Plan, and to
                     enforce, including by specific performance, the provisions of the Plan;

           (e)       hear and determine disputes arising in connection with the execution,
                     interpretation, implementation, consummation, or enforcement of the settlement
                     agreements or other agreements entered into by the Debtor during this Case.

           (f)       enter and implement orders or take such other actions as may be necessary or
                     appropriate to restrain interference with the consummation or implementation of
                     the Plan, including, without limitation, to issue, administer, and enforce
                     injunctions, releases, assignments, transfers of property or property rights, or
                     other obligations contained in the Plan and the Confirmation Order;

           (g)       assure the performance by Reorganized Debtor of its obligations to make
                     distributions under the Plan;

           (h)       enter such orders or judgments, including injunctions, as necessary to enforce the
                     title, rights, and powers of the Debtor, Reorganized Debtor, or the Plan;

           (i)       hear and determine any and all adversary proceedings, applications, and contested
                     matters, including any remands after appeal;

           (j)       ensure that distributions to holders of Allowed Claims are accomplished as
                     provided herein;

           (k)       hear and determine any timely objections to or motions or applications concerning
                     Claims or the allowance, classification, priority, compromise, setoff, estimation,
                     or payment of any Claim, to the fullest extent permitted by the provisions of
                     section 157 of title 28 of the United States Code;


  037546-94063/4811-6076-0789.1
                                                 23
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 63
                                      of 79



           (l)       enter and implement such orders as may be appropriate in the event the
                     Confirmation Order is for any reason stayed, revoked, modified, reversed, or
                     vacated;

           (m)       hear and determine any motions, contested matters or adversary proceedings
                     involving taxes, tax refunds, tax attributes, tax benefits, and similar or related
                     matters with respect to the Debtor and/or Reorganized Debtor arising on or prior
                     to the Effective Date, arising on account of transactions contemplated by the Plan,
                     or relating to the period of administration of the Case;

           (n)       hear and determine all applications for the employment or compensation of
                     Professionals and reimbursement of expenses pursuant to sections 330, 331, or
                     503(b) of the Bankruptcy Code or the Plan;

           (o)       recover all assets of the Debtor and Property of the Estate wherever located,
                     including actions under chapter 5 of the Bankruptcy Code;

           (p)       hear and determine any and all motions pending as of the Confirmation Date for
                     the rejection, assumption, or assignment of Executory Contracts or unexpired
                     leases and the allowance of any Claim resulting therefrom;

           (q)       hear and determine such other matters and for such other purposes as may be
                     provided in the Confirmation Order;

           (r)       consider and act on the compromise and settlement of any Claim against, or
                     Equity Interest in, the Debtor, including, without limitation, any disputes relating
                     to any Administrative Claims or any Bar Date;

           (s)       hear and determine all questions and disputes regarding title to the assets of the
                     Debtor or its Estate;

           (t)       To issue such orders in aid of execution of the Plan to the extent authorized by
                     section 1142 of the Bankruptcy Code; and the court may issue such orders in aid
                     of consummation of the Plan pursuant to sections 105 and 1142 of the Bankruptcy
                     Code, including orders to authorize the Debtor (or such other party as may be
                     designated by the Bankruptcy Court) to deliver and execute, on behalf of the
                     Lender, any documents evidencing the Restructured Loan or related agreements;

           (u)       hear and determine any other matters related hereto, including the implementation
                     and enforcement of all orders entered by the Bankruptcy Court in the Case; and

           (v)       enter such orders as are necessary to implement and enforce any injunctions
                     provided for in the Plan and Confirmation Order.




  037546-94063/4811-6076-0789.1
                                                  24
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 64
                                      of 79



                                        ARTICLE IX
                                  EFFECT OF CONFIRMATION

         9.01. General. On the Effective Date, the provisions of this Plan shall be binding on
  the Debtor, any person or entity acquiring property under the Plan, and any Creditor of the
  Debtor, whether or not such Creditor has accepted the Plan.

          9.02. Plan Injunction. Except as specifically set forth in the Plan, from and after the
  Confirmation Date, all holders of Claims against and Equity Interests in the Debtor are
  permanently restrained and enjoined (i) from commencing or continuing in any manner, any
  action or other proceeding of any kind with respect to any such Claim or Equity Interests against
  the Debtor or the Estate, (ii) from enforcing, attaching, collecting, or recovering by any manner
  or means, any judgment, award, decree, or order against the Debtor or the Estate, (iii) from
  creating, perfecting, or enforcing any encumbrance of any kind against the Debtor or the Estate,
  (iv) from asserting any setoff, right of subrogation, or recoupment of any kind against any
  obligation due the Debtor, and (v) from performing any act, in any manner, in any place
  whatsoever, that does not conform to or comply with the provisions of the Plan; provided,
  however, that each holder of a Disputed Claim or Disputed Equity Interest may continue to
  prosecute its proof of Claim or Equity Interest in the Bankruptcy Court and all holders of
  Allowed Claims and Equity Interests shall be entitled to enforce their rights under the Plan.

           9.03. Discharge of Claims. Except as otherwise provided in the Plan, the rights
  afforded in the Plan and the payments and distributions to be made thereunder are in complete
  exchange for, and in full satisfaction and release of, all existing Claims, debts and obligations of
  any kind, nature or description whatsoever of or against the Debtor or any of its assets or
  property to the fullest extent permitted pursuant to section 1141 of the Bankruptcy Code. Upon
  the Effective Date, and except as otherwise provided in the Plan, all existing Claims against the
  Debtor and the Reorganized Debtor shall be and shall be deemed to be discharged. Subject to the
  provisions of the Plan, all holders of Claims or Equity Interests shall be precluded from asserting
  against the Debtor, or any of its assets or property, any other or further Claim based upon any act
  or omission, transaction or other activity of any kind or nature that occurred prior to the Effective
  Date, whether or not such holder filed a proof of Claim or proof of Equity Interest. Subject to
  the provisions of the Plan, upon the Effective Date, the Debtor shall be deemed discharged and
  released from any and all Claims, including, but not limited to, demands and liabilities that arose
  before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h) or 502(i)
  of the Bankruptcy Code, whether or not (i) a proof of Claim or Equity Interest based upon such
  obligation is filed or deemed filed pursuant to section 501 of the Bankruptcy Code; (ii) a Claim
  or Equity Interest based upon such debt is Allowed pursuant to section 502 of the Bankruptcy
  Code; or (iii) the holder of a Claim or Equity Interest based upon such debt has accepted the
  Plan. Except as provided herein, the Confirmation Order shall be a judicial determination of
  discharge of all liabilities of the Debtor and the Reorganized Debtor. In accordance with
  section 524 of the Bankruptcy Code, the discharge provided for hereunder shall void any
  judgment against the Debtor to the extent it relates to a Claim discharged, and operates as an
  injunction against the prosecution of any action against the Debtor or its Property to the extent it
  relates to a discharged Claim.



  037546-94063/4811-6076-0789.1
                                               25
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 65
                                      of 79



           9.04.     Exculpation.

                   (a)    None of the Exculpated Parties shall have or incur any liability to any
  Person or any of their respective agents, employees, representatives, advisors, attorneys,
  affiliates, shareholders, or members, or any of their successors or assigns, for any act or omission
  in connection with, relating to, or arising out of, this Chapter 11 Case, the Disclosure Statement,
  the transactions contemplated by or described in the Plan or Disclosure Statement, the
  formulation, negotiation, or implementation of this Plan, the pursuit of Confirmation of this Plan,
  the Confirmation of this Plan, the consummation of this Plan, or the administration of this Plan
  or the property to be distributed under this Plan, save and except the obligation of the
  Reorganized Debtor to timely make the payments called for hereunder.

                  (b)    Notwithstanding any other provisions of this Plan, no Person, no Person’s
  agents, directors, managers, officers, employees, representatives, advisors, attorneys, affiliates,
  shareholders, or member and no Person’s successors or assigns shall have any right of action
  against any of the Exculpated Parties for any act or omission in connection with, relating to, or
  arising out of, this Chapter 11 Case, the Disclosure Statement, the transactions contemplated by
  or described in the Plan or Disclosure Statement, the formulation, negotiation, or implementation
  of this Plan, the pursuit of Confirmation of this Plan, the Confirmation of this Plan, the
  consummation of this Plan, or the administration of this Plan or the property to be distributed
  under this Plan, save and except the obligation of the Reorganized Debtor to timely make the
  payments called for hereunder. For the elimination of doubt, this exculpation description is not
  intended and should not be construed as a release by the Lender of any third parties.

          9.05. Indemnification Obligations. Nothing in this Plan shall diminish or impair the
  enforceability of any obligation of the Debtor to indemnify, reimburse or limit the liability of any
  Person, including but not limited to any officer or director of the Debtor, or any agent,
  Professional or financial advisor, relating to any acts or omissions occurring subsequent to the
  Petition Date, and such obligations shall be assumed by the Reorganized Debtor.

        9.06. Payment to the United States Trustee. In accordance with section 1129(a)(12)
  of the Bankruptcy Code and 28 U.S.C. § 1930, the Reorganized Debtor shall on the
  Confirmation Date pay all fees then due to the United States Trustee.

          9.07. Post-Petition Reports and Payments to the United States Trustee. On the
  Confirmation Date, the Debtor shall be relieved of any further obligation to file monthly
  operating reports with the Bankruptcy Court. The Reorganized Debtor shall make all post-
  confirmation payments to the United States Trustee as may be required pursuant to 28 U.S.C.
  § 1930(a)(6) from available funds, and shall provide to the United States Trustee such financial
  reports as the United States Trustee may reasonably request, until such time as this Chapter 11
  Case has been closed, converted, or dismissed.

         9.08. Retention of Claims and Interests. Post-petition, and pursuant to section
  1123(b)(3)(B) of the Bankruptcy Code, any and all claims or interests belonging to the Debtor or
  to the Debtor’s Estate shall be prosecuted and enforced by the Reorganized Debtor. This
  includes, but is not limited to, any and all claims or causes of action for avoidance, recovery or


  037546-94063/4811-6076-0789.1
                                              26
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 66
                                      of 79



  subordination pursuant to sections 510, 544, 545, 547, 548, 549, 550, 551 and 553 of the
  Bankruptcy Code.

          9.09. Setoffs. The Debtor may, but shall not be required to, set off against any Claim,
  and the payments or other distributions to be made pursuant to the Plan in respect of such Claim,
  claims of any nature whatsoever that the Debtor may have against the holder of such Claim; but
  neither the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or
  release by the Debtor of any such claim that the Debtor may have against such holder. After the
  Effective Date, such right shall pass to the Reorganized Debtor.

                                            ARTICLE X
                                             NOTICES

          10.01. General. After the Confirmation Date, all notices required to be given under any
  provision of the Bankruptcy Code and/or the Bankruptcy Rules shall be sent by first class mail,
  postage prepaid, only to (a) the Reorganized Debtor; (b) the counsel representing the
  Reorganized Debtor; (c) the United States in accordance with Bankruptcy Rule 2002(j), (d) the
  United States Trustee; and (e) those persons specifically requesting, pursuant to written request
  filed with the Court after the Confirmation Date, that they be furnished with notices. Service of
  all notices, as provided herein, shall constitute full and complete service on all Creditors and
  parties-in-interest.

                                         ARTICLE XI
                                       MISCELLANEOUS

          11.01. Amendment or Modification to Plan. This Plan may be amended or modified
  by the Debtor prior to the hearing on confirmation without notice or hearing and without an
  additional Disclosure Statement pursuant to section 1127(a) of the Bankruptcy Code and, to the
  extent applicable, Bankruptcy Rule 3019. Post-confirmation amendments or modifications of the
  Plan may be allowed by the Court pursuant to section 1127(b) of the Bankruptcy Code if the
  proposed amendment or modification is offered before the Plan has been substantially
  consummated. The sole right to amend or modify the Plan at any time shall be reserved to the
  Debtor. A holder of a Claim that has accepted this Plan shall be deemed to have accepted this
  Plan, as altered, amended or modified, if the proposed alteration, amendment or modification
  does not materially and adversely change the treatment of the Claim of such holder.

          11.02. Correction of Plan. After the Effective Date, only the Debtor may, with the
  approval of the Bankruptcy Court, and so long as it does not materially or adversely affect the
  interest of Creditors, remedy any defect or omission, or reconcile any inconsistencies, in the
  Plan, or in the Confirmation Order in such manner as may be necessary to carry out the purposes
  and effect of the Plan.

         11.03. Revocation of Plan. The Debtor reserves the right to revoke and withdraw this
  Plan prior to entry of the Confirmation Order. If the Debtor revokes or withdraws this Plan, or if
  confirmation of this Plan does not occur, then this Plan shall be deemed null and void, and
  nothing contained herein shall be deemed to constitute a waiver, an admission, or a release of
  any defenses or claims against the Debtor, its Estate, or any other person or to prejudice in any

  037546-94063/4811-6076-0789.1
                                             27
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 67
                                      of 79



  manner the rights, claims, or defenses of the Debtor in any further proceedings or litigation
  whatsoever, involving the Debtor, the Estate, and their respective successors or assigns, if any.

         11.04. Binding Effect. The Plan shall be binding upon and inure to the benefit of the
  Debtor, the holders of Claims and Equity Interests, and their respective successors and assigns,
  including, without limitation, the Reorganized Debtor. The rights, benefits, and obligations of
  any entity named or referred to in this Plan shall be binding on, and shall inure to the benefit of,
  any heir, executor, administrator, successor, or assign of such entity.

         11.05. Notices All notices, requests and demands to or upon the Reorganized Debtor to
  be effective shall be in writing and, unless otherwise expressly provided herein, shall be deemed
  to have been duly given or made when actually delivered or, in the case of notice by facsimile
  transmission, when received and telephonically confirmed, with a copy by mail, addressed as
  follows:

  If to the Reorganized Debtor:         Morris D. Weiss, Esq.
                                        Waller Lansden Dortch & Davis LLP
                                        100 Congress Avenue, 18th Floor
                                        Austin, TX 78701
                                        Phone: (512) 685-6400
                                        Fax: (512) 685-6417

          11.06. Final Allowance. Notwithstanding anything contained above, all distributions to
  Classes under this Plan will only be made after the creditors in said Classes have their Claims
  fully fixed and Allowed by the Court. However, objections on Claims in one Class will not
  preclude distribution to creditors in other Classes where no disputes exist regarding Claims in the
  other Classes.

          11.07. Consummation. Upon completion of all payments and all transactions
  contemplated by this Plan, the Plan shall be deemed fully consummated, and this case shall be
  closed. Until substantial consummation occurs, the Debtor may move for and be granted
  modifications of this Plan. Once full consummation is accomplished, an appropriate Order will
  be entered closing this Chapter 11 Case, and such Order closing the case shall be deemed a final
  decree. The order closing this Estate shall, among other things, provide that all jurisdiction of
  this Court will terminate, except such jurisdiction as is otherwise provided hereinabove
  (including any disputes that may arise between the Reorganized Debtor and the Lender), or
  except and unless the Reorganized Debtor requires reopening of this case to enforce any
  injunctions contained in the Order closing this case (or any similar beneficial orders).

         11.08. Disbursing Agent. The Reorganized Debtor shall act as disbursing agent under
  the Plan.

         11.09. Further Authorization. The Debtor shall be entitled to seek such orders,
  judgments, injunctions, and rulings as it deems necessary to carry out the intentions and
  purposes, and to give full effect to the provisions, of this Plan.




  037546-94063/4811-6076-0789.1
                                              28
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 68
                                      of 79



         11.10. Means of Cash Payment. Payments of Cash made pursuant to this Plan shall be
  made, at the option and sole discretion of the Debtor, by checks drawn on, or wire transfer from,
  a domestic bank selected by the Debtor.

         11.11. Plan Supplement. All exhibits and documents included in the Plan Supplement
  are incorporated into and are a part of the Plan as if set forth in full in the Plan. All documents
  required to be filed with the Plan Supplement shall be filed with the Bankruptcy Court at least
  seven (7) days prior to the date of the commencement of the Confirmation Hearing. Thereafter,
  any Person may examine the Plan Supplement in the office of the Clerk of the Bankruptcy Court
  during normal court hours. Copies of the Plan Supplement may also be obtained without charge
  by contacting Morris Weiss at Waller Dortch & Davis, LLP at the address listed above.

          11.12. Severability of Plan Provisions. If, prior to the Confirmation Date, any term or
  provision of this Plan is determined by the Bankruptcy Court to be invalid, void, or
  unenforceable, the Bankruptcy Court shall have the power, upon the request of the Debtor to
  alter and interpret such term or provision to make it valid or enforceable to the maximum extent
  practicable, consistent with the original purpose of the term or provision held to be invalid, void,
  or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
  Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
  provisions of this Plan shall remain in full force and effect and shall in no way be affected,
  impaired, or invalidated by such holding, alteration, or interpretation. The Confirmation Order
  shall constitute a judicial determination that each term and provision of this Plan, as it may have
  been altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant to
  its terms.

          11.13. Governing Law. Except to the extent that the Bankruptcy Code, the Bankruptcy
  Rules or other federal law is applicable, or to the extent that an exhibit or schedule to this Plan
  provides otherwise, the rights and obligations arising under this Plan shall be governed by, and
  construed and enforced in accordance with, the laws of the State of Texas without giving effect
  to the principles of conflicts of law of such jurisdiction.

          11.14. Conflicts. In the event that provisions of the Disclosure Statement and provisions
  of this Plan conflict, the terms of this Plan shall govern.

        11.15. Entire Agreement. Except as otherwise indicated, the Plan and the Plan
  Supplement supersede all previous and contemporaneous negotiations, promises, covenants,
  agreements, understandings, and representations on such subjects, all of which have become
  merged and integrated into the Plan.


                      REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




  037546-94063/4811-6076-0789.1
                                              29
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 69
                                      of 79



  Dated: December 29, 2020

                                         WC 56 EAST AVENUE, LLC,
                                         Debtor

                                         BY: WC 56 EAST AVENUE MM, LLC,
                                         Managing Member of the Debtor

                                           /s/ Natin Paul
                                         By: Natin Paul
                                         Its: President




  037546-94063/4811-6076-0789.1
                                  [SIGNATURE PAGE FOR PLAN]
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 70
                                      of 79



                                                     EXHIBIT B

                           FINANCIAL INFORMATION AND PROJECTIONS

         The Debtor1 prepared the financial projections set forth herein (the “Financial
  Projections”) based on, among other things, the assumption that Debtor will refinance its
  Property on or before June 30, 2021 at an amount that exceeds the claims in the Debtor’s case.
  In conjunction with the Debtor’s advisors, the Debtor prepared financial projections through
  the maturity date of the restructured loan (the “Projection Period”).

          As described in Article VII, Section 7.1 of the Disclosure Statement, the Debtor
  believes that the Plan meets the feasibility requirement set forth in section 1129(a)(11) of the
  Bankruptcy Code, as confirmation of the Plan is not likely to be followed by the liquidation
  or further financial reorganization of the Debtor or any successors under the Plan. In
  connection with the development of the Plan, and for the purposes of determining whether the
  Plan satisfies the feasibility standard, the Debtor analyzed its ability to satisfy its financial
  obligations.

         The Financial Projections assume that the Effective Date of the Plan will occur on
  February 22, 2021.

          Although the Financial Projections represent the Debtor’s commercially reasonable
  estimates and good faith judgment of the results of the Debtor’s anticipated refinance, they
  are only estimates, and actual results may vary considerably from the Financial Projections.
  Consequently, the inclusion of the Financial Projections should not be regarded as a
  representation by the Debtor, the Debtor’s advisors, or any other person that the projected
  results of the Debtor’s refinance efforts will be achieved. The Financial Projections are based
  on forecasts of the market that may be significantly impacted by, among other factors,
  including the real estate development market and other unanticipated market changes.
  Consequently, the estimates and assumptions underlying the Financial Projections are
  inherently uncertain and are subject to uncertainties.

          The Debtor does not, as a matter of course, publish its business plan, financial
  projections, or anticipated financial position. In connection with the planning and
  development of the Plan, these Financial Projections were prepared by the Debtor, with the
  assistance of their advisors, to present the anticipated impact of the Plan. The Debtor does not
  intend, and disclaims any obligation, to further update or otherwise revise the Financial
  Projections to reflect circumstances that may occur after their preparation, or to reflect the
  occurrence of unanticipated events, even in the event that any or all of the underlying
  assumptions are shown to be in error. Additional information relating to the principal
  assumptions used in preparing the Financial Projections is set forth below.

       THE   DEBTOR’S    MANAGEMENT     PREPARED   THE    FINANCIAL
  PROJECTIONS, WITH THE ASSISTANCE OF THEIR ADVISORS. THE FINANCIAL
  PROJECTIONS WERE NOT PREPARED TO COMPLY WITH THE GUIDELINES FOR

  1
    Unless otherwise defined herein, capitalized terms used in this Exhibit shall have the meaning ascribed to such
  terms in the Disclosure Statement or the Plan, as applicable, or as the context otherwise requires.


  037546-94063/4823-2284-3861.1
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 71
                                      of 79



  PROSPECTIVE FINANCIAL STATEMENTS PUBLISHED BY THE AMERICAN
  INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS OR THE RULES AND
  REGULATIONS OF THE SEC, AND BY THEIR NATURE ARE NOT FINANCIAL
  STATEMENTS PREPARED IN ACCORDANCE WITH ACCOUNTING PRINCIPLES
  GENERALLY ACCEPTED IN THE UNITED STATES OF AMERICA.

       THE DEBTOR’S INDEPENDENT ACCOUNTANTS HAVE NEITHER
  EXAMINED NOR COMPILED THE ACCOMPANYING FINANCIAL PROJECTIONS
  AND ACCORDINGLY DO NOT EXPRESS AN OPINION OR ANY OTHER FORM OF
  ASSURANCE WITH RESPECT TO THE FINANCIAL PROJECTIONS, ASSUME NO
  RESPONSIBILITY FOR THE FINANCIAL PROJECTIONS, AND DISCLAIM ANY
  ASSOCIATION WITH THE FINANCIAL PROJECTIONS.

       THE FINANCIAL PROJECTIONS DO NOT REFLECT THE IMPACT OF FRESH
  START REPORTING IN ACCORDANCE WITH AMERICAN INSTITUTE OF
  CERTIFIED PUBLIC ACCOUNTANTS STATEMENT OF POSITION 90-7 “FINANCIAL
  REPORTING BY ENTITIES IN REORGANIZATION UNDER THE BANKRUPTCY
  CODE.” THE IMPACT OF FRESH START REPORTING AT THE EFFECTIVE DATE
  MAY HAVE AN IMPACT ON ASSETS, LIABILITIES, AND SHAREHOLDER EQUITY
  AS REFLECTED ON THE REORGANIZED DEBTOR’S CONSOLIDATED BALANCE
  SHEETS AND PROSPECTIVE RESULTS OF OPERATIONS.

       MOREOVER, THE FINANCIAL PROJECTIONS CONTAIN CERTAIN
  STATEMENTS THAT ARE “FORWARD-LOOKING STATEMENTS” WITHIN THE
  MEANING OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995.
  THESE STATEMENTS ARE SUBJECT TO A NUMBER OF ASSUMPTIONS, RISKS,
  AND UNCERTAINTIES, MANY OF WHICH ARE BEYOND THE CONTROL OF THE
  DEBTOR, INCLUDING MARKET CONDITIONS. IMPORTANT ASSUMPTIONS AND
  OTHER IMPORTANT FACTORS THAT COULD CAUSE ACTUAL RESULTS TO
  DIFFER MATERIALLY FROM THOSE EXPECTED INCLUDE, BUT ARE NOT
  LIMITED TO, THOSE FACTORS, RISKS AND UNCERTAINTIES DESCRIBED IN
  MORE DETAIL UNDER THE HEADING “RISK FACTORS” IN SECTION IX OF THE
  DISCLOSURE STATEMENT. HOLDERS OF CLAIMS AND INTERESTS ARE
  CAUTIONED THAT THE FORWARD-LOOKING STATEMENTS SPEAK AS OF THE
  DATE MADE, ARE BASED ON THE DEBTOR’S CURRENT BELIEFS, INTENTIONS
  AND EXPECTATIONS, AND ARE NOT GUARANTEES OF FUTURE PERFORMANCE.
  ACTUAL RESULTS OR DEVELOPMENTS MAY DIFFER MATERIALLY FROM THE
  EXPECTATIONS EXPRESSED OR IMPLIED IN THE FORWARD-LOOKING
  STATEMENTS, AND THE DEBTOR UNDERTAKES NO OBLIGATION TO UPDATE
  ANY SUCH STATEMENTS.

        THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL
  SPECIFICITY, ARE NECESSARILY BASED ON A VARIETY OF ESTIMATES AND
  ASSUMPTIONS WHICH, THOUGH CONSIDERED REASONABLE BY THE DEBTOR,
  MAY NOT BE REALIZED AND ARE INHERENTLY SUBJECT TO SIGNIFICANT
  BUSINESS, ECONOMIC, MARKET, AND FINANCIAL UNCERTAINTIES AND
  CONTINGENCIES, MANY OF WHICH ARE BEYOND THE DEBTOR’S OR


  037546-94063/4823-2284-3861.1
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 72
                                      of 79



  REORGANIZED DEBTOR’S CONTROL. THE DEBTOR CAUTIONS THAT NO
  REPRESENTATIONS CAN BE MADE OR ARE MADE AS TO THE ACCURACY OF
  THE FINANCIAL PROJECTIONS OR TO THE REORGANIZED DEBTOR’S ABILITY
  TO ACHIEVE THE PROJECTED RESULTS. SOME ASSUMPTIONS INEVITABLY
  WILL BE INCORRECT. MOREOVER, EVENTS AND CIRCUMSTANCES OCCURRING
  SUBSEQUENT TO THE DATE ON WHICH THE DEBTOR PREPARED THESE
  FINANCIAL PROJECTIONS MAY BE DIFFERENT FROM THOSE ASSUMED, OR,
  ALTERNATIVELY, MAY HAVE BEEN UNANTICIPATED, AND THUS THE
  OCCURRENCE OF THESE EVENTS MAY AFFECT FINANCIAL RESULTS IN A
  MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER. EXCEPT AS
  OTHERWISE PROVIDED IN THE PLAN OR THIS DISCLOSURE STATEMENT, THE
  DEBTOR AND REORGANIZED DEBTOR, AS APPLICABLE, DO NOT INTEND, AND
  UNDERTAKE NO OBLIGATION, TO UPDATE OR OTHERWISE REVISE THE
  FINANCIAL PROJECTIONS TO REFLECT EVENTS OR CIRCUMSTANCES EXISTING
  OR ARISING AFTER THE DATE HEREOF OR TO REFLECT THE OCCURRENCE OF
  UNANTICIPATED EVENTS. THEREFORE, THE FINANCIAL PROJECTIONS MAY
  NOT BE RELIED UPON AS A GUARANTEE OR OTHER ASSURANCE OF THE
  ACTUAL RESULTS THAT WILL OCCUR. IN DECIDING WHETHER TO VOTE TO
  ACCEPT OR REJECT THE PLAN, HOLDERS OF CLAIMS IN THE VOTING CLASS
  MUST MAKE THEIR OWN DETERMINATIONS AS TO THE REASONABLENESS OF
  SUCH ASSUMPTIONS AND THE RELIABILITY OF THE FINANCIAL PROJECTIONS
  AND SHOULD CONSULT WITH THEIR OWN ADVISORS.

  General Assumptions and Methodology

           1.        General Assumptions/Overview

         The Financial Projections assume the Debtor will refinance its Property on or before
  June 30, 2021 at an amount that exceeds the claims in the Debtor’s case.

           2.        Projected Cash Flow Assumptions

          The Projected Cash Flow, a copy of which is attached hereto as Exhibit 1, is based on
  historic operations and the budgets used in connection with the cash collateral orders entered in
  the Chapter 11 Case. The operating expenses are similarly based on the referenced budgets.




  037546-94063/4823-2284-3861.1
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 73
                                      of 79
                             WC 56 East Avenue, LLC
                               Financial Projections

      Projected Opening Cash Balance1                                                                      $377,853

      PROJECTED CASH INFLOWS
      Proceeds of Refinance2                                                                             20,000,000
      Property Operating Revenues 3                                                                         410,028
      TOTAL PROJECTED CASH INFLOWS                                                                       20,410,028

      PROJECTED CASH OUTFLOWS
      Property Operating Expenses4
       Utilities                                                                                             11,460
       Repairs & Maintenance                                                                                  4,000
       Management Fees                                                                                       16,401
       General & Administrative                                                                               2,600
       Property Insurance                                                                                       957
       Property Taxes                                                                                       123,231
       Debt Service5                                                                                        152,576
      Total Property Operating Expenses                                                                     311,225

      BANKRUPTCY CLAIMS
      Unclassified Claims:
       Professional Fees6                                                                                   300,000
       US Trustee Fees7                                                                                       6,500
       Priority Tax Claims                                                                                        --
      Class 1 - Lender8                                                                                  17,702,638
      Class 2 - Allowed Unsecured Claims9                                                                    75,930
      TOTAL BANKRUPTCY CLAIMS                                                                            18,085,068
      TOTAL PROJECTED CASH OUTFLOWS                                                                      18,396,293

      Projected Amount for Class 3 - Allowed Equity Interests                                            $2,391,588



  1
    Assumes normal property operations through the Effective Date less the $500,000 payment to the Lender on the
  Effective Date.
  2
    Assumes property will be refinanced on or before June 30, 2021 at an amount that exceeds the claims in the
  Debtor’s case.
  3
    Assumes normal property operations through June 30, 2021.
  4
    Assumes normal property operations through June 30, 2021.
  5
    The Plan calls for the secured claim of the Lender to be paid as follows: (i) $500,000 in cash on the Plan Effective
  Date, and (ii) from the sale of the Property or refinance proceeds post-confirmation, with interest-only payments to
  be made monthly beginning on the 15th day of the month after the Plan Effective Date at three and one quarter
  percent (3.25%) per annum simple interest, or such other rate as is determined by the Court. All remaining
  principal, interest and costs will be due and payable June 30, 2021. If the Allowed Claim of the Lender is
  determined by the Court to be in a greater amount, the Debtor believes the proceeds of the refinance are nevertheless
  sufficient to satisfy such claim in full.
  6
    Estimated based upon a Plan Effective Date of February 22, 2021. Approximately $158,000 of unpaid
  professional fees have been incurred through 11/30/20.
  7
    Calculated in accordance with current U.S. Trustee guidelines based upon the projected total disbursements
  reflected in these financial projections.
  8
    See fn. 5.
  9
    Amounts based upon the Schedules filed by the Debtor.

  037546-94063/4823-2284-3861.1
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 74
                                       of 79
                             WC 56 East Avenue, LLC
                       Calculation of Amounts Due to Lender


                                                                                                    Amounts Due
                                                                            Default Rate1         Using Default Rate
      Principal due lender per POC                                                                   $15,000,000.00
      Interest due lender per POC2                                                                       314,583.66
      Other fees due lender per POC3                                                                     234,431.27
      Lender legal fees and expenses per POC4                                                             57,357.50
      Plus interest accrued - Dec 3-31, 2019                                     0.1394375               168,486.98
      Plus interest accrued - Jan 2020                                           0.1398438               174,804.75
      Plus interest accrued - Feb 2020                                           0.1391775               173,971.88
      Plus interest accrued - Mar 2020                                           0.1360575               170,071.88
      Plus interest accrued - Apr 2020                                               0.135               168,750.00
      Plus interest accrued - May 2020                                                0.135              168,750.00
      Plus interest accrued - Jun 2020                                                0.135              168,750.00
      Plus interest accrued - Jul 2020                                               0.135               168,750.00
      Plus interest accrued - Aug 2020                                                0.135              168,750.00
      Plus interest accrued - Sep 2020                                               0.135               168,750.00
      Plus interest accrued - Oct 2020                                                0.135              168,750.00
      Plus interest accrued - Nov 2020                                                0.135              168,750.00
      Plus interest accrued - Dec 2020                                               0.135               168,750.00
      Plus interest accrued - Jan 2021                                                0.135              168,750.00
      Plus interest accrued - Feb 1-22, 2021                                          0.135              123,750.00
      Total due at 2/22/21                                                                            18,104,957.91
      Less payment due on Effective Date                                                                (500,000.00)
      Remaining due before monthly interest payments                                                 $17,604,957.91
      Estimated Lender legal fees and expenses                                                            50,000.00
      Total due at 6/30/21                                                                           $17,654,957.91

      Interest payment due on 3/15/215                                               0.0325                    9,536.02
      Interest payments due monthly on 3/15/21 to 6/15/216                           0.0325                   47,680.09




  1
    Default rate = Note Rate plus 5% (see Promissory Note Section 1(d)). Default rate used for all interest calculations
  from December 3, 2019 to February 22, 2021.
  2
    The Debtor reserves the right to contest the amounts asserted by the Lender.
  3
    The Debtor reserves the right to contest the amount asserted by the Lender.
  4
    The Debtor reserves the right to contest the amount asserted by the Lender.
  5
    At Plan Rate of 3.25%; assumes Effective Date is 2/22/21.
  6
    At Plan Rate of 3.25%; assumes Effective Date is 2/22/21.

  037546-94063/4823-2284-3861.1
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 75
                                      of 79



                                        Exhibit 1

                                  Cash Flow Projections




  037546-94063/4823-2284-3861.1                                    Page 7
                                                                             WC 56 East Avenue LLC
                                                            Financial Projection - Default Rate and 3.25% Plan Rate

                                                   Nov 2020           Dec 2020      Jan 2021      Feb 2021       Mar 2021      Apr 2021      May 2021      June 2021      Totals
Projected Opening Cash Balance                       679,275            689,239       752,164       815,009        377,853       431,162       446,327        461,491      377,853

INCOME
 RENTAL INCOME
  Gross Potential Rent                                    59,482.67     59,482.67     59,482.67      59,482.67     59,482.67     59,482.67     59,482.67      59,482.67    237,930.68
 TOTAL RENTAL INCOME                                     59,482.67     59,482.67     59,482.67     59,482.67      59,482.67     59,482.67     59,482.67      59,482.67    237,930.68

 REIMBURSEMENT INCOME
  Estimated CAM, Tax and Insurance Charges                31,998.12     31,998.12     33,994.22      33,994.22     33,994.22     33,994.22     33,994.22      33,994.22    135,976.89
 TOTAL REIMBURSEMENT INCOME                              31,998.12     31,998.12     33,994.22     33,994.22      33,994.22     33,994.22     33,994.22      33,994.22    135,976.89

 OTHER INCOME
  Parking Revenue                                          9,030.00      9,030.00      9,030.00       9,030.00      9,030.00      9,030.00      9,030.00       9,030.00     36,120.00
 TOTAL OTHER INCOME                                   9,030.00          9,030.00      9,030.00      9,030.00       9,030.00      9,030.00      9,030.00       9,030.00     36,120.00
GROSS OPERATING INCOME                              100,510.79        100,510.79    102,506.89    102,506.89     102,506.89    102,506.89    102,506.89     102,506.89    410,027.57

EXPENSES
 UTILITIES
  Electric                                                 2,200.00      2,200.00      2,200.00       2,200.00      2,200.00      2,200.00      2,200.00       2,200.00      8,800.00
  Gas                                                       120.00         120.00       120.00         120.00         120.00       120.00         120.00        120.00        480.00
  Sewer / Waste Water                                       430.00         430.00       430.00         430.00         430.00       430.00         430.00        430.00       1,720.00
  Water                                                     115.00         115.00       115.00         115.00         115.00       115.00         115.00        115.00        460.00
 TOTAL UTILITIES                                          2,865.00      2,865.00      2,865.00      2,865.00       2,865.00      2,865.00      2,865.00       2,865.00     11,460.00

 REPAIRS & MAINTENANCE
  Miiscellaneous Repairs and Maintenance                   1,000.00      1,000.00      1,000.00       1,000.00      1,000.00      1,000.00      1,000.00       1,000.00      4,000.00
                                                                                                                                                                                                                              of 79




 TOTAL R&M                                                1,000.00      1,000.00      1,000.00      1,000.00       1,000.00      1,000.00      1,000.00       1,000.00      4,000.00

 MANAGEMENT FEES
  Property Management Fees                                 4,020.43      4,020.43      4,100.28       4,100.28      4,100.28      4,100.28      4,100.28       4,100.28     16,401.10
 TOTAL MANAGEMENT FEES                                    4,020.43      4,020.43      4,100.28      4,100.28       4,100.28      4,100.28      4,100.28       4,100.28     16,401.10

 GENERAL & ADMINISTRATIVE
  Licenses & Fees                                           650.00         650.00       650.00         650.00         650.00       650.00         650.00        650.00       2,600.00
  US Trustee Fee                                               0.00          0.00          0.00           0.00          0.00          0.00          0.00           0.00          0.00
 TOTAL G&A                                                 650.00         650.00       650.00         650.00         650.00       650.00         650.00        650.00       2,600.00

 PROPERTY INSURANCE
  Insurance Expense                                         239.17         239.17       239.17         239.17         239.17       239.17         239.17        239.17        956.68
 TOTAL PROPERTY INSURANCE                                  239.17         239.17       239.17         239.17         239.17       239.17         239.17        239.17        956.68

 PROPERTY TAXES
    Tax Escrow                                            81,772.24     28,811.61     30,807.71      30,807.71     30,807.71     30,807.71     30,807.71      30,807.71    123,230.85
 TOTAL PROPERTY TAXES                                    81,772.24     28,811.61     30,807.71     30,807.71      30,807.71     30,807.71     30,807.71      30,807.71    123,230.85

TOTAL OPERATING EXPENSES                                 90,546.84     37,586.21     39,662.16     39,662.16      39,662.16     39,662.16     39,662.16      39,662.16    158,648.64
NET OPERATING INCOME/(LOSS)                               9,963.95     62,924.58     62,844.73     62,844.73      62,844.73     62,844.73     62,844.73      62,844.73    251,378.94

 DEBT SERVICE
  Interest Payments                                            0.00          0.00          0.00     500,000.00      9,536.02     47,680.09     47,680.09      47,680.09    152,576.30
 TOTAL DEBT SERVICE                                           0.00          0.00          0.00    500,000.00       9,536.02     47,680.09     47,680.09      47,680.09    152,576.30
                                                                                                                                                                                        19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 76




Projected Ending Cash Balance                       689,239.40        752,163.98    815,008.71    377,853.45     431,162.16    446,326.80    461,491.44     476,656.08    476,656.08
Financial projection assumes Effective Date is 2/22/21
Highlighted amounts included in Projected Opening Cash Balance on Effective Date
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 77
                                      of 79



                                             EXHIBIT C

                                    LIQUIDATION ANALYSIS

  NOTHING CONTAINED IN THE FOLLOWING LIQUIDATION ANALYSIS IS INTENDED
  TO BE OR CONSTITUTES A CONCESSION OR ADMISSION OF THE DEBTOR. THE
  ESTIMATED AMOUNT OF ALLOWED CLAIMS SET FORTH HEREIN SHOULD NOT BE
  RELIED UPON FOR ANY OTHER PURPOSE, INCLUDING ANY DETERMINATION OF
  THE VALUE OF ANY DISTRIBUTION TO BE MADE ON ACCOUNT OF ALLOWED
  CLAIMS OR ALLOWED INTERESTS UNDER THE PLAN. THE ACTUAL AMOUNT OF
  ALLOWED CLAIMS IN THIS CHAPTER 11 CASE COULD DIFFER MATERIALLY FROM
  THE ESTIMATED AMOUNTS SET FORTH IN THE LIQUIDATION ANALYSIS.

  INTRODUCTION

  Pursuant to section 1129(a)(7) of the Bankruptcy Code, each holder of an Impaired Claim or
  Equity Interest must either (a) accept the Plan or (b) receive or retain under the Plan property of a
  value, as of the effective date, that is not less than the value such non-accepting holder would
  receive or retain if the Debtor was liquidated under chapter 7 of the Bankruptcy Code (often
  referred to as the “Best Interests Test”). To make these findings, the Bankruptcy Court must: (a)
  estimate the cash proceeds (the “Net Estimated Liquidation Proceeds”) that a chapter 7 trustee
  would generate if the Debtor’s chapter 11 case were converted to a chapter 7 case on the
  Effective Date and the assets of the Debtor’s estate were liquidated; (b) determine the
  distribution (the “Estimated Recovery Under Liquidation”) that each non-accepting holder of
  a Claim or Equity Interest would receive from the Net Estimated Liquidation Proceeds under the
  priority scheme dictated in chapter 7; and (c) compare each holder’s Estimated Recovery Under
  Liquidation to the distribution that such holder would receive under the Plan (the “Plan
  Recovery”) if the Plan were confirmed and consummated. In connection with this requirement,
  the following hypothetical liquidation analysis (the “Liquidation Analysis”) has been prepared
  by the Debtor. The purpose of the Liquidation Analysis is to provide information so that the
  Bankruptcy Court may determine that the Plan is in the best interests of all Classes impaired by
  the Plan. Based on the Liquidation Analysis, the Debtor believes the Plan satisfies the Best
  Interests Test and that each holder of an impaired Claim or Equity Interest will receive value
  under the Plan that is not less than the value such holder would receive if the Debtor liquidated
  under chapter 7 of the Bankruptcy Code.

  THE DEBTOR’S LIQUIDATION ANALYSIS IS AN ESTIMATE OF THE PROCEEDS
  THAT MAY BE GENERATED AS A RESULT OF A HYPOTHETICAL CHAPTER 7
  LIQUIDATION OF THE ASSETS OF THE DEBTOR. UNDERLYING THE LIQUIDATION
  ANALYSIS ARE A NUMBER OF ESTIMATES AND ASSUMPTIONS THAT ARE
  INHERENTLY SUBJECT TO SIGNIFICANT LEGAL AND ECONOMIC UNCERTAINTIES
  AND CONTINGENCIES BEYOND THE CONTROL OF THE DEBTOR’S MANAGEMENT,
  MEMBERS AND THEIR ADVISORS. THIS ANALYSIS HAS NOT BEEN EXAMINED OR
  REVIEWED BY INDEPENDENT ACCOUNTANTS IN ACCORDANCE WITH
  STANDARDS PROMULGATED BY THE AMERICAN INSTITUTE OF CERTIFIED
  PUBLIC ACCOUNTANTS (THE “AICPA”).



  037546-94063/4823-2284-3861.1
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 78
                                      of 79



  The Liquidation Analysis assumes that if this Chapter 11 Case was converted to a liquidation
  under chapter 7, the Court would likely lift the automatic stay to permit the Lender to foreclose
  its Lien on the Property. The Debtor believes that it is highly unlikely that the Lender would bid
  more than the amount of the indebtedness, meaning other creditors would likely recover nothing
  unless a higher cash bidder appeared at the sale. Though possible, such bidders at this level (in
  excess of $17 million) rarely appear. If the Property did sell at foreclosure for an amount in
  excess of the debt, that amount would be returned to the Debtor and could be used to pay
  Creditors. Asset recoveries accrue first to satisfy creditor claims of the Debtor.

  Based upon this liquidation analysis, Unsecured Creditors and Equity Interest holders would
  receive no Distributions on account of their Claims in a chapter 7 liquidation. Under the Plan,
  those Creditors will receive Distributions more than they would get in a chapter 7 liquidation.
  The Plan proposes to pay Secured and Unsecured Creditors in full and return substantial equity
  to the Equity Interest Holders. Accordingly, Secured Creditors are receiving at least as much as
  they would get under a chapter 7 liquidation.

      PROJECTED CASH INFLOWS                                                            Amount                Total
        Gross Sales Price                                                                   $0
        Less Closing Costs                                                                  $0
      Net Sales Proceeds                                                                                           $0
        Property Operating Revenues                                                    $617,661
      Total Projected Cash Inflows                                                                        $617,661

      LESS:
        Property Operating Expenses                                                    $200,738
      Bankruptcy Claims
        Chapter 7 Administrative Claims:
      Trustee Fees                                                                      $34,133
      Professional Fees                                                                 $50,000
      Total Estimated Expenses                                                                            $284,871
      REMAINING CASH AVAILABLE FOR DISTRIBUTION                                                           $332,790

       Unclassified Claims          Estimated          Estimated               Estimated %                 Best
                                     Amount            % Recovery              Recovery in               Interest
                                                       Under the               Hypothetical                Test
                                                          Plan                  Chapter 7               (Pass/Fail)
                                                                               Liquidation
      Administrative
      Expense Claims
      (Professional Fees)            $175,000              100%                      0%                     Pass
      Priority Tax Claims               $0                 100%                      0%                     Pass
      Statutory Fees                  $1,9501              100%                      0%                     Pass

  1
   This assumes that the disbursements in the second quarter of 2020 are the same as the disbursement for the first
  quarter of 2020.


  037546-94063/4823-2284-3861.1
19-11649-tmd Doc#230 Filed 12/29/20 Entered 12/29/20 16:06:58 Main Document Pg 79
                                      of 79




                      Class                      Estimated %          Estimated % Recovery in                Best
                                                  Recovery             Hypothetical Chapter 7              Interest
                                                  Under the                 Liquidation                      Test
                                                     Plan                                                 (Pass/Fail)
                                                                       Foreclosure of Property,
                                                                         plus remaining cash
                                                                       available for distribution
                                                                           after payment of
                                                                        Unclassified Claims of
   Class 1 (Lender)2                                  100%                     $155,840                       Pass
   Class 2 (Allowed Unsecured
   Claims)3                                           100%                          0%                        Pass
   Class 3 (Allowed Equity
   Interests)4                                         N/A                          0%                        Pass




  2
    This analysis assumes that the Lender forecloses on the Property and receives the remaining cash available for
  distribution after payment of Unclassified Claims.
  3
    This analysis assumes that the Lender forecloses on the Property and there are no cash proceeds available for
  distribution to the holders of Allowed Unsecured Claims.
  4
    This analysis assumes that the Lender forecloses on the Property and there are no cash proceeds available for
  distribution to the holders of Allowed Equity Interests.


  037546-94063/4823-2284-3861.1
